 
EXHIBIT 10.1

 
CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR SUCH
PORTIONS. ASTERISKS DENOTE OMISSIONS.
 
D i s t r i b u t i o n  a n d  L i c e n c e  A g r e e m e n t

 
 
b e t w e e n

 
 
H E L S I N N   H E A L T H C A R E   SA

 
 
a n d

 
 
D A R A   B I O S C I E N C E S,  INC.

 
 
f o r

 
 
G E L C L A I R

 
[Confidential treatment has been requested]
 
1

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS

 
ARTICLE 1
DEFINITIONS
    5  
ARTICLE 2
GRANT OF RIGHTS AND COMPETITION
    7  
ARTICLE 3
EXCHANGE OF INFORMATION AND IMPROVEMENTS
    9  
ARTICLE 4
MARKETING APPROVAL OF PRODUCTS
    10  
ARTICLE 5
POST-MARKETING APPROVAL DEVELOPMENT
    12  
ARTICLE 6
TRADEMARK OF PRODUCTS
    13  
ARTICLE 7
SUPPLY OF PRODUCTS
    15  
ARTICLE 8
PRICE AND TERMS OF PAYMENT
    17  
ARTICLE 9
COMPENSATIONS BY DISTRIBUTOR
    17  
ARTICLE 10
MARKETING AND SALE OF PRODUCTS
    19  
ARTICLE 11
RECORDS AND REPORTS
    21  
ARTICLE 12
REPRESENTATIONS AND WARRANTIES
    22  
ARTICLE 13
LIABILITIES, INDEMNITIES AND INSURANCE
    24  
ARTICLE 14
THE PATENTS
    27  
ARTICLE 15
THE SINCLAIR AGREEMENT
    28  
ARTICLE 16
CONFIDENTIALITY AND ANNOUNCEMENTS
    28  
ARTICLE 17
FORCE MAJEURE
    30  
ARTICLE 18
TERM
    30  
ARTICLE 19
TERMINATION
    30  
ARTICLE 20
MISCELLANEOUS
    32  
ARTICLE 21
APPENDICES
    34  
ARTICLE 22
LAW TO GOVERN AND ARBITRATION
    34  
ARTICLE 23
ENTIRETY OF AGREEMENT AND SEVERABILITY
    35  

 
 

 
[Confidential treatment has been requested]
 
2

--------------------------------------------------------------------------------

 
 
FIRST APPENDIX
PRODUCTS
    37  
SECOND APPENDIX
LIST OF KNOW-HOW ITEMS
    38  
THIRD APPENDIX
PATENTS
    39  
FOURTH APPENDIX
POST MARKETING APPROVAL REGULATORY ACTIVITIES
    40  
FIFTH APPENDIX
ADVERSE EVENTS REPORTING
    41  
SIXTH APPENDIX
PRICE
    49  
SEVENTH APPENDIX
PROMOTION AND MARKETING ACTIVITIES
    50  

 
[Confidential treatment has been requested]
 
3

--------------------------------------------------------------------------------

 
 
THIS AGREEMENT (hereinafter called "Agreement") is made and effective as of this
7th day of September 2012 (hereinafter called "Effective Date"), between HELSINN
HEALTHCARE SA, a corporation organised and existing under the law of Switzerland
and having its registered office at Via Pian Scairolo 9, 6912 Lugano,
Switzerland (hereinafter called "HHC") of the one part, and DARA BIOSCIENCES,
INC., a corporation organised and existing under the law of North Carolina, USA,
and having its registered office at 8601 Six Forks Road, Suite 160, Raleigh, NC
27615, United States of America (hereinafter called "DISTRIBUTOR”), of the other
part.
 
RECITALS



a.  
HHC carries on business as a licensing company, product developer and
pharmaceutical trader and, in particular for the purpose of this Agreement, has
in-licensed from the company Sinclair Pharma plc, United Kingdom and its
affiliated companies (hereinafter collectively called “Sinclair”) by means of a
Licence Agreement dated June 27, 2003, as subsequently amended, (hereinafter,
the "Sinclair Agreement") world-wide exclusive rights to use certain patents and
know-how to develop, manufacture, have manufactured, register, import, dispose
of, or offer to dispose of, offer for sale, market, promote, distribute and
sell, directly or indirectly, the Products (as hereinafter defined).



b.  
DISTRIBUTOR carries on business as a pharmaceutical company and, in particular
for the purpose of this Agreement, represents that it is a reputable and
well-established company, having a size and a position on the market adequate to
effectively promote, market, distribute and sell the Products (as hereinafter
defined) and that it is well connected on the market and has the necessary sales
force to successfully sell the Products in the Field throughout the Territory
(as hereinafter defined).



c.  
The Parties entered on 21st March 2012 into a Secrecy Agreement by means of
which HHC disclosed to DISTRIBUTOR confidential information and data relating to
the Products.



d.  
DISTRIBUTOR now wishes to acquire the right to act as HHC's licensee and
distributor for the Products in the Territory and HHC is willing to so appoint
DISTRIBUTOR under the terms and conditions hereinafter set forth.



e.  
The Parties agree that this preamble shall be a binding part of this Agreement
and that all capitalised terms used in this preamble shall have the meaning as
defined in Article 1 hereafter.

 
NOW, THEREFORE, the Parties hereby agree as follows:
 
[Confidential treatment has been requested]
 
4

--------------------------------------------------------------------------------

 


1.  
ARTICLE 1 - DEFINITIONS



The following terms as used in this Agreement have, unless the context clearly
indicates otherwise, the following meanings:


1.1  
"Accounting Period" means the period beginning on the date of launch with
respect to the first Product to be launched and ending on the last day of the
following March, June, September or December, as the case may be, and each
three-month period thereafter beginning on each April 1, July 1, October 1 and
January 1; provided that the final Accounting Period shall end on the date of
termination or expiration of this Agreement.



1.2  
"Affiliate" means an organisation that, whether now or in the future, controls,
is controlled by or is under common control with a Party. For the purposes of
this definition, the terms "controls," "controlled by," and "under common
control with" as used with respect to any Party, means the possession (directly
or indirectly) of fifty percent or more of the voting stock or other equity
interest of a subject entity with the power to vote, or the power in fact to
control the management decisions of such entity through the ownership of
securities or by contract or otherwise.



1.3  
"Field" means [*****].



1.4  
"HHC's Other Distributors" means any distributor and/or licensee appointed by
HHC to promote and sell the Products in any country of the world outside the
Territory and/or outside the Field in the Territory.



1.5  
“Improvements” means all improvements, modifications or developments relating to
the Products forms subject of this Agreement, which might improve the quality or
consumer acceptance and/or patient compliance of the Products. For clarity,
"Improvements" (i) shall not include dosage forms other than those included in
the FIRST APPENDIX hereto, and (ii) will be provided by either Party to the
other on an “as is” basis and neither Party makes any representations or
warranties, express or implied, as to the accuracy or completeness of the
Improvements provided to the other Party under this Agreement.



1.6  
"Know-how" means valuable, secret and substantial information regarding the
Products within the Field, including but not limited to documentation and
information on file with any competent Regulatory Authority in support of the
Marketing Approval, which may be necessary, useful or advisable to enable
DISTRIBUTOR to promote, distribute, market and sell the Products in the Field in
the Territory, as far as controlled by or available to, and not prohibited to be
disclosed or licensed by, HHC, all as listed in the SECOND APPENDIX hereto and
as is or will be specified in the documentation which HHC has delivered or will
deliver to DISTRIBUTOR after execution of this Agreement.

 
[Confidential treatment has been requested]
 
5

--------------------------------------------------------------------------------

 


1.7  
"Marketing Approval" means the authorisations for the sale and marketing of the
Products in each country of the Territory granted by the Regulatory Authority,
which is legally required to lawfully market and sell the Products in each
country of the Territory, including, without limitation, any governmental price
approval or reimbursement approved under a national health insurance system.



1.8  
“Regulatory Authority” means the competent health/regulatory authorities
responsible for the granting and supervision of the Marketing Approvals for
medical devices in each country of the Territory.



1.9  
"Net Sales" means the gross amounts invoiced by DISTRIBUTOR in respect of sales
of the Products in each country of the Territory by DISTRIBUTOR for arm's length
sales to any non-Affiliated third party less the following deductions, to the
extent actually made or reasonably accrued  and however in an amount not
exceeding normal and customary deductions under Generally Accepted Accounting
Principles or International Accounting Standards: [*****].



1.10  
"Parties" means HHC and DISTRIBUTOR and "Party" means either of them as the
context indicates.



1.11  
“Patents” means (a) the patents and the patent applications relating to the
Products within the Field, licensed to HHC pursuant to the Sinclair Agreement,
as listed in the THIRD APPENDIX hereto; (b) all patents in the Territory issuing
from said applications; (c) any continuations, continuations-in-part, divisions,
patents of addition, utility patents, reissues, renewals, re-examinations,
requests for continued examination, registrations, patents of importation or any
patent term extensions thereof.



1.12  
"Products" means the products identified in the FIRST APPENDIX hereto, for the
indications which will be described in the Marketing Approval.



1.13  
“Sub-Contractors” means DISTRIBUTOR’s sub-distributors, specialty pharmacy
providers, wholesalers, service providers, group purchasing organizations,
hospitals, pharmacies, and other health care entities that provide
pharmaceutical products to the extent strictly involved in the normal course of
DISTRIBUTOR’s business under this Agreement.



1.14  
"Territory" means the United States of America, including its territories and
possessions.



1.15  
"Trademark" means the trademark “GELCLAIR®” which is and shall be HHC’s
property.

 
[Confidential treatment has been requested]
 
6

--------------------------------------------------------------------------------

 
 
2.  
ARTICLE 2 - GRANT OF RIGHTS AND COMPETITION



2.1  
Subject to all terms and conditions of this Agreement, HHC hereby grants
DISTRIBUTOR, and DISTRIBUTOR hereby accepts, an exclusive, non-transferable and
non-assignable, except (i) as provided at Article 2.7 here below with regard to
the distribution of the Products by DISTRIBUTOR’s Sub-Contractors, and (ii) as
permitted under Article 20.7 of this Agreement, royalty-bearing licence under
the Patents to use the Know-how, to distribute, promote, market and sell the
Products in each country of the Territory for the Field.
 
Moreover, subject to all terms and conditions of this Agreement, HHC hereby
grants DISTRIBUTOR, which hereby accepts, an exclusive, non-transferable and
non-assignable, except (i) as provided at Article 2.7 here below with regard to
the distribution of the Products by DISTRIBUTOR’s Sub-Contractors, and (ii) as
permitted under Article 20.7 of this Agreement, royalty-bearing licence to affix
the Trademark to the Products and to use it solely in connection with the
distribution, promotion, marketing and sale of the Products in the Territory for
the Field.

 
2.2  
The exclusivity granted pursuant to this Article 2 means that only DISTRIBUTOR
may be licensed by HHC to distribute, promote, market and sell the Products in
the Territory for the Field, unless specifically provided for to the contrary
under this Agreement.
 
The Parties acknowledge, however, that HHC has or may have other licensing
arrangements outside the Territory, or within the Territory outside the Field,
and that Products sold by third parties may enter the Territory and/or the
Field.
 
HHC will use commercially reasonable efforts to include appropriate provisions
in any and all agreements with HHC’s Other Distributors prohibiting, to the
extent permissible under applicable laws and regulations, distribution of the
Products for the Field in the Territory and to seek enforcement of such
provisions as and when necessary.



2.3  
DISTRIBUTOR agrees not to market, ship, distribute, promote, sell or otherwise
actively put into circulation the Products outside the Territory and to pass on
to HHC any request for the Products coming to DISTRIBUTOR from any party in any
said country.
 
DISTRIBUTOR shall use commercially reasonable efforts to include appropriate
provisions in any and all agreements with DISTRIBUTOR’s Sub-Contractors,
clients, etc. prohibiting, to the extent permissible under applicable laws and
regulations, distribution of the Products outside the Territory and/or outside
the Field in the Territory, and to seek enforcement of such provisions as and
when necessary.

 
 

2.4  
Throughout the term of this Agreement, DISTRIBUTOR agrees not to, directly or
indirectly, research, develop, manufacture, apply for Marketing Approval of,
sell, market, promote or distribute in the Territory any product competing with
the Products, nor enable or authorize any third party to do so, except with the
prior written authorisation of HHC, which authorisation may be withheld by HHC
in its sole and absolute discretion. In the event that, at any time throughout
the term of this Agreement, DISTRIBUTOR, directly or indirectly, researches,
develops, manufactures, applies for Marketing Approval of, sells, markets,
promotes or distributes any products competing with the Products, (a)
DISTRIBUTOR shall previously inform in writing HHC and -upon written request of
HHC- it shall promptly give HHC in writing and under secrecy conditions
sufficient evidence that the Know-how is not being used for the development,
manufacture, application for Marketing Approval, distribution, promotion,
marketing, and/or sale of said competing products; (b) HHC shall have the right
to immediately cease supplying the DISTRIBUTOR with any Improvements,
notwithstanding the provisions of Article 3.3 hereunder; and (c) HHC shall have
the right to vary the exclusive licences granted hereunder into non-exclusive
licences by written notice to DISTRIBUTOR. For the purpose of this provision, a
product which "competes with the Products" is hereby defined as any product
which is used for indications in the Field other than the Products.

 
[Confidential treatment has been requested]
 
7

--------------------------------------------------------------------------------

 


2.5  
DISTRIBUTOR acknowledges and agrees that it shall not have the right to
manufacture, directly or indirectly, the Products. In order to maintain at all
times the highest quality for the Products and to ensure a scientifically proper
and safe exploitation of the licensed Know-how and Patents and in order to
maintain and to protect the goodwill of the Trademark, DISTRIBUTOR undertakes to
purchase all of its Products' requirements exclusively from a source indicated
or approved in writing by HHC.



2.6  
DISTRIBUTOR acknowledges that there are or there may be different dosage forms,
presentations, uses or indications of the Products and that the rights and
licences hereby granted by HHC are limited to the Products and to the Field. HHC
retains the right to, and shall be free to exploit at its own discretion into
and outside the Territory, any and all dosage forms, presentations, uses or
indications other than the Products in the Field, in whichever dosage form
and/or formulation HHC may deem fit, and DISTRIBUTOR shall have no rights in any
respect whatsoever to such dosage forms, presentations, uses and/or indications
outside the Field. HHC shall offer to DISTRIBUTOR a first negotiation right for
the Territory to distribute, promote, market and sell (i) any new dosage form/s
and/or presentation/s of the Products and/or (ii) any new indication/s of the
Products becoming available to HHC throughout the term of this Agreement and
which HHC is free to offer in the Territory. DISTRIBUTOR shall have a one-month
period from notification by HHC to exercise, on an exclusive, basis said first
negotiation right and to decide, by written election to HHC, whether it is
interested in said new dosage form/s and/or presentation/s and/or indication/s
or not. If DISTRIBUTOR decides to exercise said first negotiation right, it
shall do so by notifying HHC in writing. Upon notification by DISTRIBUTOR, the
Parties shall then enter into exclusive discussions and seek an agreement in
good faith on the best steps to be taken and on the timing and resources needed
in order to develop, file the relevant application for Marketing Approval and
launch said new dosage form/s and/or presentation/s and/or indication/s in the
Territory, as well as on the supply price and any other conditions of supply and
marketing of said new dosage form/s and/or presentation/s and/or new
indication/s, including but not limited to relevant minimum sales obligations.
Upon reaching and signing said agreement, this Agreement shall be fully
applicable also with respect to said new dosage form/s and/or presentation/s
and/or new indications and the definition of “Products” and/or of “Field” as per
Articles 1.12 and 1.3 hereabove shall have to be considered and construed as
accordingly amended; provided however that in case of any conflict or
inconsistency between the terms and conditions of this Agreement and the terms
of the agreement signed specifically in relation to the new dosage form/s and/or
presentation/s and/or new indications, the terms of said latter agreement shall
prevail. If DISTRIBUTOR decides not to exercise said first negotiation right or
if an agreement cannot be reached within 6 (six) months from the date of
DISTRIBUTOR’s notification of interest to HHC, HHC shall then be free to fully
exploit said new dosage form/s and/or presentation/s and/or new indication/s of
the Products directly and/or through any third party in the Territory, however
under a trademark different from and not confusingly similar to the Trademark.



2.7  
DISTRIBUTOR shall not have the right to sublicense or otherwise transfer any of
its rights and/or obligations. Moreover, DISTRIBUTOR shall not have the right to
sub-contract any of its rights and/or obligations hereunder. Notwithstanding
anything to the contrary, DISTRIBUTOR shall have the right to sub-contract
certain of its rights and/or obligations hereunder to its Sub-Contractors. In
any such case, (i) DISTRIBUTOR shall be permitted to disclose to said
Sub-Contractors such Know-how and other relevant information to the extent
strictly necessary and appropriate to correctly carry out the Sub-Contractors’
obligations thereunder, provided that (i) they shall be previously bound in
writing to confidentiality and non-use obligations towards DISTRIBUTOR
consistent with those provided for in Article 16 below, and (ii) upon HHC’s
request, DISTRIBUTOR shall send to HHC a copy of any agreement regarding the
Products with any such Sub-Contractors, with the relevant economic terms
redacted, for the purpose of enabling HHC to verify compliance with the terms
and conditions of this Agreement.



2.8  
Except as otherwise provided in this Agreement, DISTRIBUTOR shall not enter into
any agreement with third parties with respect to the Products except as may be
expressly permitted by HHC hereunder in writing, such permission not to be
unreasonably withheld. In any such case, (i) DISTRIBUTOR shall be permitted to
disclose to said third party such Know-how and other relevant information to the
extent strictly necessary and appropriate to correctly carry out the third
party’s obligations thereunder, provided that (i) they shall be bound in writing
to confidentiality and non-use obligations towards DISTRIBUTOR consistent with
those provided for in Article 16 below and (ii) upon HHC’s request, DISTRIBUTOR
shall send to HHC a copy of any such agreement regarding the Products, with the
relevant economic terms redacted, for the purpose of enabling HHC to verify
compliance with the terms and conditions of this Agreement. Nothing in this
Agreement shall be construed as giving DISTRIBUTOR any right to use or otherwise
deal with the Know-how, the Patents and/or any other information received
hereunder for purposes other than those of distributing, promoting, marketing
and selling the Products in the Territory for the Field in accordance with the
terms and conditions of this Agreement. In particular, and without limiting the
generality of the foregoing, DISTRIBUTOR hereby undertakes not to, directly or
indirectly, file any application for the Marketing Approval of any generic
version of the Products in the Territory or outside the Territory throughout the
term of this Agreement.

 
[Confidential treatment has been requested]
 
8

--------------------------------------------------------------------------------

 


2.9  
DISTRIBUTOR shall promptly inform HHC of any misappropriation, or threatened or
presumed misappropriation of the Know-how which comes to its attention. HHC will
decide on the steps to be taken after having discussed the case with DISTRIBUTOR
and DISTRIBUTOR shall assist HHC, bearing exclusively its own reasonable
internal costs (where reasonable internal costs in no event shall exceed 10 FTE
days) in taking legal action, if deemed necessary by HHC, against such
misappropriation.

 
3.  
ARTICLE 3 - EXCHANGE OF INFORMATION AND IMPROVEMENTS



3.1  
Throughout the term of this Agreement, HHC shall supply DISTRIBUTOR with any
relevant Know-how, in addition to that already supplied at the Effective Date
hereof, which may be or become available to HHC and which HHC is free to
disclose. Notwithstanding the foregoing, nothing in this Agreement shall require
HHC to develop additional Know-how or to obtain additional Know-how from third
parties.
 
In the event that DISTRIBUTOR should require technical assistance in connection
with its initial sale of the Products in the Territory, HHC will use its
commercially reasonable efforts to assist DISTRIBUTOR for reasonable periods of
time and at times convenient to HHC.



3.2  
DISTRIBUTOR shall supply HHC in writing or by any other appropriate support,
free of charge, with any and all regulatory and marketing information and with
any and all clinical or regulatory data relating to the Products, as soon as
they are or become available to DISTRIBUTOR throughout the term of this
Agreement. DISTRIBUTOR shall communicate any such information and data
exclusively to HHC. HHC shall be free to use such information and data for the
purpose of its business and to disclose the same to HHC's Affiliates, to HHC's
Other Distributors and to Sinclair, which in turn shall be free to use them for
the purpose of their business outside the Territory and/or outside the Field in
the Territory.



3.3  
Subject to the provisions of Article 2.4 hereabove, DISTRIBUTOR shall have the
right to be licensed, under the terms and conditions of this Agreement, with any
Improvement carried out by or which may be discovered, developed, invented or
acquired by HHC, for use in accordance with the terms and conditions of this
Agreement.
 
Any Improvement which may be carried out by or which may be discovered,
developed, invented or acquired by DISTRIBUTOR, its officers, agents or
employees, shall be owned by DISTRIBUTOR and may be used by DISTRIBUTOR,
directly and/or through its Sub-Contractors, for the sole purpose of the
distribution, promotion, marketing and sale of the Products in the Field in the
Territory, in accordance with the terms and conditions of this Agreement. Any
such Improvement will be promptly disclosed and is hereby automatically licensed
free of charge by DISTRIBUTOR to HHC on an exclusive, irrevocable, perpetual
basis (except for DISTRIBUTOR’s activities hereunder) and HHC shall have
unrestricted rights to disclose and sublicense the above Improvements to HHC's
Affiliates, to HHC's Other Distributors and to Sinclair for use outside the
Territory and/or outside the Field in the Territory. After termination or
expiration of this Agreement for any reason, DISTRIBUTOR (i) shall further grant
to HHC an exclusive, irrevocable, perpetual, royalty-free licence to each such
Improvement for use also within the Field in the Territory and HHC shall have
unrestricted rights to disclose and sublicense such Improvements to HHC’s
Affiliates, to HHC’s Other Distributors and to Sinclair also for use within the
Field in the Territory, and (ii) shall not grant any licences to Improvements to
any third parties. DISTRIBUTOR shall not incur any obligation to any third party
which may prohibit or impair its ability to disclose and license Improvements to
HHC.



3.4  
Subject to Article 3.3 above, all Know-how, Improvements and/or other
information and data disclosed to DISTRIBUTOR hereunder are at all times and
shall after expiration or termination of this Agreement for any reason remain
HHC’s sole and exclusive property (except as regards any Know-how originated by
Sinclair and licensed to HHC, which is and remains the exclusive property of
Sinclair).

 
[Confidential treatment has been requested]
 
9

--------------------------------------------------------------------------------

 
 
4.  
ARTICLE 4 - MARKETING APPROVAL OF PRODUCTS



4.1  
DISTRIBUTOR hereby acknowledges and agrees that:



(i)  
HHC has represented to DISTRIBUTOR that the Marketing Approval for the Products,
for use in the Field as identified at Article 1.3(i) hereabove, already exists
and is in the name of HHC,



(ii)  
HHC has represented to DISTRIBUTOR that at the Effective Date, the Products for
use in the Field as identified at Article 1.3(ii) hereabove (i.e. the [*****]
indication) are under development by HHC for Marketing Approval,



(iii)  
the development of the Products by HHC for the [*****] indication may be
interrupted or discontinued by HHC at any time in the event that, in HHC’s
reasonable judgement, said development becomes commercially unreasonable or the
relevant results may be negative or unfavourable,



(iv)  
the development work carried out, directly or indirectly, by HHC will not
necessarily result in the grant of the Marketing Approval of the Products for
use in the [*****] indication in the Territory, and



(v)  
HHC makes no warranty and nothing in this Agreement may or shall be construed as
a warranty by HHC that the Products will obtain the Marketing Approval for the
[*****] indication and DISTRIBUTOR shall have no claims against HHC arising out
of any delay or refusal by the Regulatory Authorities to issue the Marketing
Approval of the Products for the [*****] indication in any way whatsoever.



4.2  
HHC shall pay all administrative fees for the maintenance in force of Marketing
Approval throughout the term of this Agreement.



4.3  
DISTRIBUTOR expressly acknowledges and agrees that HHC is and shall at all times
remain the sole and exclusive owner of the Marketing Approval and that ownership
of said Marketing Approval and any and all rights, title and interest (including
any accompanying goodwill) are, and shall at all times remain, vested in HHC.



4.4  
Being understood and agreed between the Parties that nothing in this Agreement
shall require HHC to complete the development of the Products for the [*****]
indication, and subject to the provisions of Article 4.1(iii) above, HHC shall
use its commercially reasonable efforts to obtain the Marketing Approval of the
Products in the Territory for the [*****] indication within 12 (twelve) months
from the date of the relevant application to the competent Regulatory Authority
of the Territory. In the event that the Marketing Approval of the Products for
the [*****] indication is not granted within said term, and the Parties are
unable to find an agreement on any extension of said term, HHC shall have the
right to delete the [*****] indication from this Agreement by written notice to
DISTRIBUTOR, it being understood that HHC shall have no obligation, liability or
responsibility whatsoever to compensate, indemnify or reimburse DISTRIBUTOR for
any payments, damages, losses, costs or expenses incurred by DISTRIBUTOR in
connection with this Agreement or with the deletion of said indication and that
the payments already effected by DISTRIBUTOR at the effective date of the
deletion of the [*****] indication pursuant to Article 9 hereunder shall be
retained by HHC.

 
[Confidential treatment has been requested]
 
10

--------------------------------------------------------------------------------

 


4.5  
If material alterations, modifications or amendments of the Products are imposed
by any competent authority as prerequisites for the grant or the continuation of
the Marketing Approval of any of the Products, or if Marketing Approval of the
Products is suspended or withdrawn by any said authority, either Party shall
notify the other Party immediately and the Parties shall endeavour to agree upon
a reasonable and mutually acceptable resolution thereof, taking into
consideration Sinclair’s position with regard to this issue. In the event that
the Parties are unable to agree upon such a resolution, HHC shall have the right
at its sole discretion, upon written notice to DISTRIBUTOR, to delete the
Product or Products in question from this Agreement or to take any measure which
it reasonably deems necessary or advisable and, if necessary, to terminate this
Agreement, in which case the consequences provided for at Articles 19.6 and 19.7
hereunder shall apply, being understood that HHC shall have no obligation,
liability or responsibility whatsoever to compensate, indemnify or reimburse
DISTRIBUTOR for any payments, damages, losses, costs or expenses incurred by
DISTRIBUTOR in connection with this Agreement or termination hereof and that
[*****].



4.6  
HHC shall perform and carry out the post Marketing Approval activities connected
with Marketing Approval in the Field as described at the FOURTH APPENDIX hereto.
All said activities shall be performed by HHC directly or through third parties
and DISTRIBUTOR shall render reasonable assistance as may be reasonably required
by HHC in this respect.



4.7  
DISTRIBUTOR shall copy within 48 (forty-eight) hours and keep HHC fully and
timely informed, throughout the term of this Agreement, of all communications
received from the Regulatory Authorities of the Territory concerning the
Products.
 
Without prejudice to full compliance by both Parties with any obligations
established by applicable laws and regulations of the Territory, any and all
communications to the Regulatory Authorities relevant to efficacy, safety and/or
tolerability of the Products shall be sent by DISTRIBUTOR only after the
relevant contents have been discussed with and approved in writing by HHC.
DISTRIBUTOR further undertakes and warrants that it shall at all times strictly
comply with any and all laws, rules and regulatory requirements in force in the
Territory in connection with the activities, communications and relations
contemplated herein and shall be fully responsible towards and hold harmless HHC
for any action and/or omission in connection hereto in accordance with the
provisions of Article 13 herebelow.



4.8  
DISTRIBUTOR shall store and distribute, and shall cause the Products to be
stored and distributed according to applicable medical device regulations or any
other applicable laws and regulations.
 
DISTRIBUTOR shall permit HHC and/or any authorised representative or consultant
of HHC to enter DISTRIBUTOR’s premises, as well as the premises of DISTRIBUTOR's
Affiliates and/or Sub-Contractors in the Territory, during normal business
hours, upon reasonable advance notice, but no more than once per year, except in
the event that such inspection is necessary due to regulatory and/or safety
issues, and at HHC’s sole cost to audit and verify compliance by DISTRIBUTOR,
its Affiliates and Sub-Contractors with regulatory and other requirements in
force in the Territory, as well as with this Agreement, with respect to all
aspects related to Marketing Approval and to correct and safe storage,
distribution, promotion, marketing and sale of the Products in the Territory or
in connection with any recall thereof.
 
Such audit shall include, without limitation, the right to examine any internal
procedures or records of DISTRIBUTOR, its Affiliates and Sub-Contractors
relating to the Products. DISTRIBUTOR shall give and shall cause its Affiliates
and Sub-Contractors to give, all necessary assistance for a full and correct
carrying out of the audit by HHC. No such monitor and/or audit by HHC shall
relieve DISTRIBUTOR, its Affiliates and Sub-Contractors of any of their
obligations under this Agreement in any way whatsoever.
 
In the event that any Regulatory Authority or any other competent authority of
the Territory carries out or gives notice of its intention to carry out any
inspection or audit of DISTRIBUTOR, its Affiliates or Sub-Contractors or
otherwise takes any action in relation to the Products, DISTRIBUTOR shall
immediately notify HHC in full details and shall ensure that HHC shall have the
right to be present at and to participate in any such inspection or audit,
unless DISTRIBUTOR is prevented from doing so by the competent authority.

 
[Confidential treatment has been requested]
 
11

--------------------------------------------------------------------------------

 


4.9  
Each Party undertakes to give the other Party full, accurate and prompt
information in writing with regard to (i) adverse events associated with the use
of the Products, whether or not ascertained to be definitely attributable to the
Products and (ii) any malfunction, failure or deterioration in the
characteristics and/or performance of a device as well as any inadequacy in the
labelling or the instructions for use which, directly or indirectly, might lead
to, or have led to, the death of a patient, or user or of other person or to a
serious deterioration in their state of health, in strict accordance with the
procedures and rules established in the FIFTH APPENDIX attached to this
Agreement.



4.10  
DISTRIBUTOR shall collaborate with and assist HHC for the purpose of obtaining
marketing approval for the Products outside the Territory and/or, outside the
Field in the Territory. Such collaboration and assistance shall include, but not
be limited to, doing all such acts as may be reasonably required by HHC for the
purpose of permitting access and maximum use by HHC, including HHC’s free and
unrestricted right to disclose any such documentation and results to HHC’s Other
Distributors, of the documentation and results of the development work on the
Products carried out by DISTRIBUTOR pursuant to Article 5.3 here below.



4.11  
In the event of a recall, complaint, product withdrawal relevant to the Products
marketed by DISTRIBUTOR in the Territory, the Parties shall strictly comply with
the following procedures and rules:



4.11.1  
DISTRIBUTOR shall within 48 (forty eight) hours inform HHC of any event,
including but not limited to product complaint, that might require the necessity
of initiating a product recall or market withdrawal. DISTRIBUTOR acknowledges
and accepts that the final decision on any recall and/or market withdrawal shall
be taken by HHC under its own responsibility. Notwithstanding the above,
DISTRIBUTOR shall co-operate in good faith with HHC to help HHC in deciding
whether or not such actions need to be implemented.



4.11.2  
In any event, with respect to any recall or product withdrawal, HHC shall be
responsible for and shall make, in co-operation with DISTRIBUTOR, all contacts
with the Regulatory Authorities in accordance with the terms and conditions of
this Agreement and DISTRIBUTOR shall co-ordinate all the necessary activities in
connection with such recall or product withdrawal in the Territory.



4.11.3  
DISTRIBUTOR shall comply with HHC’s reasonable and lawful instructions in
connection with the Products’ recall and/or withdrawal and shall provide HHC
with a document that demonstrates that it is reasonable to assume that the
Products subject of the recall or market withdrawal have been removed and proper
disposition or corrections have been made.



4.11.4  
If a recall or product withdrawal is necessary for any reason, HHC and
DISTRIBUTOR shall each bear the costs of the recall in proportion to each
Party’s responsibility for the error necessitating the recall, including but not
limited to costs associated with defending or settling claims for product
liability, receiving and administering the recalled Products and notification of
the recall to those persons whom the Parties deem appropriate.



4.11.5  
Without prejudice to reporting obligations towards Regulatory Authority provided
for herein and/or established by applicable laws and regulations, all
communications relating to any recall or product withdrawal shall be kept
confidential in accordance with the provisions of Article 16 of this Agreement.

 
5.  
ARTICLE 5 - POST-MARKETING APPROVAL DEVELOPMENT



5.1  
HHC shall use its commercially reasonable efforts to carry out any further
regulatory trial which may be requested by any Regulatory Authority in the
Territory for the maintenance of the Marketing Approval.



5.2  
DISTRIBUTOR may perform Product trials for the purpose of appropriately and
effectively promoting, marketing, distributing and selling the Products in the
Territory, subject to the provisions of Article 5.3 below. Notwithstanding the
foregoing, any Product trials required to maintain, or reinstate Marketing
Approval will be the sole responsibility of HHC, as provided at Article 4.6 here
above.

 
[Confidential treatment has been requested]
 
12

--------------------------------------------------------------------------------

 


5.3
DISTRIBUTOR shall not undertake nor carry out any Product trial without the
prior written approval of HHC. DISTRIBUTOR may perform and fund any trials
mentioned at Article 5.2 hereabove in accordance with a development plan to be
agreed upon in advance with HHC and HHC shall provide to DISTRIBUTOR free of
charge any reasonable quantities of Products necessary to carry out said trials.
All relevant protocols shall have to be discussed with and approved in writing
by HHC. Any and all data, information and know-how, whether patentable or not,
arising from said trials will be promptly disclosed and is hereby automatically
licensed free of charge to HHC on an exclusive basis even as to DISTRIBUTOR
(except for those DISTRIBUTOR's activities described herein) and HHC shall have
unrestricted rights to disclose and sublicense any and all said data,
information and know-how to HHC's Affiliates, to HHC's Other Distributors and to
Sinclair for use outside the Territory and/or outside the Field in the
Territory. DISTRIBUTOR shall have the exclusive right to use any and all said
data, information and know-how for the distribution, promotion, marketing and
sale of the Products in the Territory for the Field in accordance with the terms
and conditions of this Agreement. In addition, HHC shall use commercially
reasonable efforts to put at DISTRIBUTOR's disposal for use in the distribution,
promotion, marketing and sale of the Products in the Territory for the Field in
accordance with the terms and conditions of this Agreement, any
post-registration trial carried out by HHC's Other Distributors with regard to
the Products.

 
6.  
ARTICLE 6 - TRADEMARK OF PRODUCTS



6.1  
The Products shall be distributed, promoted, marketed and sold by DISTRIBUTOR in
the Territory exclusively under the Trademark.



6.2  
DISTRIBUTOR shall use the Trademark exclusively in connection with and for the
purpose of the distribution, promotion, marketing and sale of the Products in
the Field in the Territory, complying with all applicable laws and regulations.
DISTRIBUTOR acknowledges that it shall be entitled to no rights whatsoever in
the Trademark except as is specifically granted pursuant to this Agreement and
then only to the extent of the express grant.



6.3  
HHC's trade name and logo shall appear on all Products packaging, labels and
inserts and other materials which DISTRIBUTOR uses for the distribution,
promotion, marketing and sale of the Products in such form and manner as shall
be approved by HHC in writing.



6.4  
DISTRIBUTOR shall make no use of the Trademark except in the form and with the
graphics authorised in advance by HHC in writing. DISTRIBUTOR shall for each use
feature a prominent notice and acknowledgement of the registered Trademark
ownership and license by HHC in conjunction with all usage of the Trademark. HHC
shall have the right to review and approve all intended uses of the Trademark in
any packaging, inserts, labels, promotional or other materials relating to the
Products prior to actual use thereof.



6.5  
DISTRIBUTOR will not alter, obscure, remove, conceal or otherwise interfere with
any markings, names, labels or other indications of the source of origin of the
Products which may be placed by HHC on the Products.



6.6  
DISTRIBUTOR will not use nor apply for registration of any trademarks,
trade-names, domain names, logos or designs in connection with the Products, nor
shall it use or apply for registration of any trademarks, trade-names, domain
names, logos or designs which include the Trademark, alone or in combination, in
or outside the Territory, without the prior written authorisation of HHC, which
authorisation HHC may withhold in its sole and absolute discretion.

 
[Confidential treatment has been requested]
 
13

--------------------------------------------------------------------------------

 


6.7  
Nothing contained in this Agreement shall be construed as giving DISTRIBUTOR a
right to use the Trademark or portions thereof or any word confusingly similar
to the Trademark or the name "Helsinn" as DISTRIBUTOR's corporate name or any
part thereof. Throughout the term of this Agreement and thereafter, DISTRIBUTOR
shall not use nor apply for registration of, any mark, logo, design or domain
name, in or outside the Territory, which is, or is likely to be, confusingly
similar to, or could cause deception or mistake with respect to, the Trademark
and/or to the name "Helsinn" in relation to any pharmaceutical or chemical or
healthcare product or service.



6.8  
Subject to applicable laws, nothing contained in this Agreement shall be
construed as giving DISTRIBUTOR the right to use the Trademark outside the
Territory or for any other product than the Products and HHC may use, or licence
other to use, the Trademark in all jurisdictions outside the Territory.



6.9  
The Trademark shall always be used together with the sign "R" or the sign “TM”
or such other customary symbol or legend as directed by HHC.



6.10  
DISTRIBUTOR recognises the exclusive rights of HHC regarding the Trademark and
acknowledges that it shall not acquire any rights in respect of the Trademark of
HHC in relation to the Products or of the goodwill associated therewith and that
all such rights and goodwill are, and shall at all times remain, vested in HHC.
DISTRIBUTOR shall, if requested by HHC, execute an assignment to HHC of rights
in respect of the Trademark and/or of the goodwill associated therewith.



6.11  
HHC shall keep in force the Trademark by paying the necessary fees throughout
the term of this Agreement and by using all reasonable efforts to defend any
action or proceeding for cancellation of the Trademark, bearing the whole cost
thereof and DISTRIBUTOR shall render any reasonable assistance in this respect.



6.12  
DISTRIBUTOR shall promptly notify HHC of any threatened or presumed significant
counterfeits, copies, imitations, simulations of, or infringement upon, the
Trademark or the name "Helsinn" or of any other act of unfair competition which
comes to its attention. HHC will decide on the steps to be taken after having
discussed the case with DISTRIBUTOR and DISTRIBUTOR shall give its full
co-operation therefor. HHC shall bear all the costs of any action which has been
taken for defending the Trademark and shall be entitled to retain any
indemnification, damages and/or compensation paid by third persons in this
respect.



6.13  
DISTRIBUTOR acknowledges that HHC has no adequate remedy under this Agreement or
at law in the event that DISTRIBUTOR were to use the Trademark in a manner not
authorised by this Agreement and that HHC would, in such circumstances, be
entitled to specific performance, injunctive or other equitable relief,
including interlocutory and preliminary injunctive relief. DISTRIBUTOR also
acknowledges that HHC’s rights and remedies under this Agreement and under the
law are intended to be cumulative, and not mutually exclusive.

 
[Confidential treatment has been requested]
 
14

--------------------------------------------------------------------------------

 
 
7  
ARTICLE 7 - SUPPLY OF PRODUCTS



7.1  
DISTRIBUTOR shall, at least three months in advance of the first launch of the
Products, supply HHC and/or HHC's nominee in writing with a purchase forecast
for the Products for the next four Accounting Periods. Any such forecast shall
be deemed to be a binding order by DISTRIBUTOR for the first of the four
Accounting Periods. Moreover DISTRIBUTOR shall issue its firm orders relevant to
the three following Accounting Periods at least 90 (ninety) days in advance of
the requested delivery date and, at the time of placing such firm order, it
shall supply HHC and/or HHC's nominee with its purchase forecast for the four
Accounting Periods following the Accounting Period for which the firm order is
being placed, the forecast for the first of the four Accounting Periods being
binding, so as to maintain at all times a rolling twelve-month purchase forecast
and shall promptly notify HHC and/or HHC's nominee of any projected changes to
the non-binding portion thereto.



7.2  
The Products will be supplied by HHC or a HHC's nominee to DISTRIBUTOR only
against DISTRIBUTOR's written order and all orders shall be subject to written
acceptance and confirmation by HHC or HHC's nominee before becoming binding.

Each order by DISTRIBUTOR shall be for a minimum quantity corresponding to:


(i)  
[*****] boxes of Product No. 1 (i.e. box of 15 sachets of 15ml each) or [*****]
sachets of 15ml each, or multiples thereof, to be packed by HHC or its nominee
in boxes of 15 sachets and/or in boxes of 4 sachets according to appropriate
instructions to be given by DISTRIBUTOR along with the relevant order, limited
to the first calendar year from the Effective Date of this Agreement, and



(ii)  
[*****] boxes of Product No. 1 (i.e. box of 15 sachets of 15ml each) or [*****]
sachets of 15ml each, or multiples thereof, to be packed by HHC or its nominee
in boxes of 15 sachets and/or in boxes of 4 sachets according to appropriate
instructions to be given by DISTRIBUTOR along with the relevant order starting
from the second calendar year and throughout the term of this Agreement.
 
It being understood and agreed between the Parties that with regard to each
Product order passed by DISTRIBUTOR to HHC according to the provisions of this
Article 7.2, HHC or its nominee shall deliver to DISTRIBUTOR certain quantities
of Product No. 2 (i.e. sample box of 4 sachets of 15ml each) up to a maximum of
10% (ten percent) of each said Product order, unless otherwise expressly agreed
between the Parties in writing.
 
HHC or HHC's nominee shall use commercially reasonable efforts to execute all
orders received and accepted pursuant to this Article (i) within 120 (one
hundred and twenty) days from the approval by HHC of the artwork and all
electronic files for printing packs, package inserts, leaflets and labels with
regard to the first Product order and (ii) within 90 (ninety) days from the date
of acceptance of the relevant order by HHC or HHC’s nominee with regard to any
subsequent Product orders. In each twelve-month period, DISTRIBUTOR’s firm
orders shall be at least 80% (eighty percent) and not more than 120% (one
hundred and twenty percent) of its initial forecast of Products for the three
non-binding Accounting Periods as per Article 7.1 hereabove. HHC or HHC's
nominee shall have no obligation to supply more than 100% (one hundred percent)
of DISTRIBUTOR’s initial forecast of Products within the applicable Accounting
Periods. However, in the event that, in any Accounting Period, DISTRIBUTOR’s
orders are more than 100% (one hundred percent) of the relevant forecasts, HHC
or HHC's nominee agrees to use commercially reasonable efforts to supply
DISTRIBUTOR with up to 120% (one hundred and twenty percent) of DISTRIBUTOR’s
forecast of Product during said Accounting Period, on condition however that
this shall not hamper, delay or otherwise prejudice supplies of Products to any
other of HHC's or HHC nominee's customers. DISTRIBUTOR shall keep throughout the
term of this Agreement a stock of Products adequate to meet market demand and to
cover possible shortages in the supplies of Products, such stock to
approximately correspond at least to three-month average sales.
 
DISTRIBUTOR hereby acknowledges and agrees that any and all HHC or HHC’s nominee
Products deliveries will be made with a Products quantity tolerance of +/- 10%
(ten percent) with respect to the Products quantity ordered from time to time by
DISTRIBUTOR and accepted by HHC.

 
[Confidential treatment has been requested]
 
15

--------------------------------------------------------------------------------

 
 
7.3  
Any purchase order or acknowledgement thereof, whether printed, stamped, typed
or written, shall be governed by the terms and conditions of this Agreement and
none of the provisions of such purchase order or acknowledgement thereof shall
be applicable, except those specifying quantity ordered, delivery dates and
invoice information, and with respect to those specifications only to the extent
that they are in compliance with the terms and conditions of this Agreement. To
the extent there is any discrepancy between this Agreement and any purchase
order or acknowledgement thereof, this Agreement will control.



7.4  
All orders of Products shall be delivered EXW Lecco, Italy (Incoterms 2010) to
DISTRIBUTOR at the address stated in Article 20.3, or at such other address as
may be agreed in writing by the Parties. DISTRIBUTOR shall be solely responsible
for all customs clearance of, and import/export regulations for, the Products
and it shall bear and pay all taxes, duties, levies and other charges imposed by
reason of its purchase, import and resale of the Products.



7.5  
HHC shall manufacture the Products, or shall cause the Products to be
manufactured, in accordance with the quality system as required by the medical
device applicable regulations and with applicable specifications.



7.6  
Each batch of Products shall be delivered by HHC or HHC’s nominee accompanied by
appropriate certificate of analysis, attesting the compliance of each relevant
batch with the specifications for said Products provided by HHC to DISTRIBUTOR,
to the extent they are approved in the Marketing Approval issued for the
Products in the Territory. DISTRIBUTOR shall carry out appropriate visual
inspection of the Products, as well as any other analysis which DISTRIBUTOR may
deem appropriate or necessary, upon receipt of the Products in the Territory.
Should it occur that any batch of Products does not meet said approved
specifications, DISTRIBUTOR shall, as soon as possible and in any case (i)
within 30 (thirty) days after receipt of the Products, with regard to evident
defects, and (ii) as soon as reasonably possible and in any case within 180 (one
hundred eighty) days after receipt of the Products, with regard to latent
defects, give notice in writing to HHC specifying in detail the claimed
non-conforming characteristics of the Products. In the absence of DISTRIBUTOR's
notification within the said term, DISTRIBUTOR shall be deemed to have given an
unqualified acceptance of such Products and to have waived all of its claims of
any kind with respect thereto, without prejudice however to the provisions of
Article 13.2 hereunder. Should HHC recognise that such Products delivered to
DISTRIBUTOR do not meet the specifications, and provided DISTRIBUTOR
demonstrates that the Products have been properly handled and stored after
delivery, HHC or HHC’s nominee shall replace, at its own cost, such Products,
being understood that HHC or HHC’s nominee total responsibilities hereunder
shall be limited to said replacement of Products. Should HHC not be in agreement
with DISTRIBUTOR's claim of defect, a sample of the alleged defective Products
shall be submitted for analysis to a laboratory to be agreed between DISTRIBUTOR
and HHC in writing. The decision of such laboratory shall be final and binding
for both DISTRIBUTOR and HHC and the corresponding expenses will be paid by the
Party found to be in error.



7.7  
HHC shall at any time be free to determine the manufacturer and the place of
manufacture of the Products, subject however to applicable laws and regulations
and to compliance with this Agreement. In no event shall DISTRIBUTOR be entitled
to manufacture any Products by virtue of this Agreement. HHC shall permit
DISTRIBUTOR’s quality control representatives, at reasonable times and on
reasonable notice but not more than once a year, to inspect those areas of HHC’s
or HHC’s nominee’s (subject in this case to prior approval of any said HHC's
nominee) production facilities where the Products are manufactured for the
purpose of verifying compliance of the manufacturing procedures with the quality
system as required by the medical device applicable regulations.



7.8  
DISTRIBUTOR shall not make alteration or permit alterations to be made to the
Products. DISTRIBUTOR shall store and distribute the Products, and shall cause
the Products to be stored and distributed, according to applicable medical
device regulations or any other applicable laws and regulations. DISTRIBUTOR
shall permit HHC's representatives, during normal business hours, upon
reasonable advance notice in writing, at HHC’s sole cost, and no more than once
per year, except in the event that such inspection is necessary due to
regulatory and/or safety issues, to inspect those areas of the premises of
DISTRIBUTOR, its Affiliates and its distributors where the Products are
inspected, analysed or stored, for the purpose of verifying compliance with
applicable laws and regulations as well as with this Agreement. Such inspection
shall include, without limitation, the right to examine any relevant internal
procedures or records of DISTRIBUTOR, its Affiliates and distributors.
DISTRIBUTOR shall give and shall cause its Affiliates and distributors to give,
all necessary assistance for a full and correct carrying out of the inspection
by HHC. No such inspection by HHC shall relieve DISTRIBUTOR, its Affiliates and
distributors of any of their obligations under this Agreement in any way
whatsoever.

 
7.9  
The Products shall be supplied by HHC or HHC's nominee in finished packed form,
inclusive of leaflet, ready for distribution. Based upon indications, box design
and measurements provided by HHC or HHC's nominee to DISTRIBUTOR, artworks and
all necessary electronic files for printing packs, package inserts, leaflets and
labels will be prepared and supplied by DISTRIBUTOR, at its expense, to HHC and
shall have to be approved by HHC before first printing and use thereof, such
approval not to be unreasonably withheld; it being understood and agreed between
the Parties that each box of Product No. 2 (i.e. box of 4 sachets of 15ml each)
shall display on the relevant packaging the notice “SAMPLE – NOT FOR SALE”.  Any
relevant change shall have to be communicated by DISTRIBUTOR at least 6 (six)
months in advance of its enforcement. The costs relevant to the change,
including costs relevant to repackaging or disposal of Products in stock at HHC
or HHC's nominee, (i) shall be borne by the Party requesting the change, or (ii)
shall be borne by HHC in the event that the change is required by any regulatory
authority, or (iii) shall be shared between the Parties in the event that the
change is jointly deemed advisable by the Parties.

 
[Confidential treatment has been requested]
 
16

--------------------------------------------------------------------------------

 


 
8.
ARTICLE 8 - PRICE AND TERMS OF PAYMENT



8.1  
As of the Effective Date, the prices of the Products to DISTRIBUTOR are set
forth in the SIXTH APPENDIX hereto. [*****].



8.2  
Any payment by DISTRIBUTOR for the delivered Products shall be effected by wire
transfer of immediately available funds to an account designated in writing by
HHC in US Dollar within 30 (thirty) days from the date of the relevant invoice
and be deemed paid when freely received. DISTRIBUTOR shall bear all costs and
expenses in connection with effecting payments. Without prejudice to the
provisions of Article 19.1 hereunder and to any other remedy which may be
available to HHC in accordance with this Agreement and/or applicable law,
[*****].



8.3  
DISTRIBUTOR shall [*****].



8.4  
In the event that, at any time throughout the term of this Agreement, [*****].

 
9.
ARTICLE 9 - COMPENSATIONS BY DISTRIBUTOR



9.1  
As partial consideration for the rights granted and information disclosed under
this Agreement, DISTRIBUTOR shall pay to HHC a total amount of [*****] which
shall be paid according to the following instalments: [*****]
 
The above milestone payments shall be paid by DISTRIBUTOR to HHC by wire
transfer of immediately available funds to an account designated in writing by
HHC, within 30 (thirty) days from the date of the relevant invoice.

 
9.1  
In addition to the above milestone payments, DISTRIBUTOR shall pay to HHC the
following sales performance payment, which shall not be refundable  nor
creditable towards future royalties and which shall be paid upon the first
occurrence of the event described below with respect to the Net Sales of the
Products made by DISTRIBUTOR in the Territory: [*****]



The above sales performance payment shall be paid by DISTRIBUTOR to HHC by wire
transfer of immediately available funds to an account designated in writing by
HHC, within 30 (thirty) days from the date of the relevant invoice.


9.3  
In addition to the milestone and sales performance payments described,
respectively, at Articles 9.1 and 9.2 above, DISTRIBUTOR shall pay to HHC a
royalty of [*****] on all Net Sales throughout the term of this Agreement. It is
expressly agreed that if the Know-how becomes publicly known other than by
action of HHC, said royalty shall continue to be payable throughout the term of
this Agreement, without prejudice to the payment to HHC of additional damages in
case the Know-how becomes publicly known by the action of DISTRIBUTOR, directly
and/or through any third party.

 
[Confidential treatment has been requested]
 
17

--------------------------------------------------------------------------------

 
 
9.3.1         
Royalties due by DISTRIBUTOR pursuant to this Article shall accrue in US Dollar
and payments shall be made in US Dollar by wire transfer of immediately
available funds to an account designated in writing by HHC within 30 (thirty)
days from the date of the relevant invoice, after the end of each Accounting
Period, in respect of the Net Sales achieved in that Accounting Period. Without
prejudice to HHC’s right to be paid in accordance with the provisions hereof as
well as to any other remedy which may be available to HHC in accordance with
this Agreement and/or applicable law, [*****].



9.3.2  
For the purpose of computing the volume of the Net Sales, the Products shall be
deemed to have been sold by DISTRIBUTOR on the date of invoicing or on the date
of delivering, whichever is first to occur, the same to the customer by
DISTRIBUTOR, and no deduction shall be made for bad or doubtful debts arising in
connection therewith.



9.4  
DISTRIBUTOR will add Value Added Tax (VAT) if any, as and where provided by law,
to all the payments rendered and pay such VAT directly to the competent
authorities under its own responsibility, or, where so provided by law, mark the
payments with the notice: "VAT zero rated", stating the title of the exemption
or exclusion.



9.5  
If any official authorisation shall be required to enable DISTRIBUTOR to effect
any payments of compensations due and payable hereunder, DISTRIBUTOR shall use
its best efforts to secure such authorisation within the times stipulated in
this Article, and in the event that by reason of such authorisation not having
been granted the payment is delayed beyond the times so stipulated, DISTRIBUTOR
shall so advise HHC and shall effect payment by any other lawful means indicated
by HHC; failing such indications, DISTRIBUTOR shall effect payment within 15
(fifteen) days of such authorisation being granted [*****].



9.6  
[*****].



9.7  
DISTRIBUTOR shall [*****].



9.8  
[*****].

 
[Confidential treatment has been requested]
 
18

--------------------------------------------------------------------------------

 
 
10.
ARTICLE 10 - MARKETING AND SALE OF PRODUCTS



10.1  
DISTRIBUTOR hereby undertakes that it will launch the Products in the Field in
the Territory as soon as possible and in any case (i) no later than 6 (six)
months from the Effective Date, with respect to all indications described at
Article 1.3 hereabove other than the [*****] indication, and (ii) no later than
6 (six) months from the obtainment, by HHC, of the Marketing Approval for the
[*****]  indication. DISTRIBUTOR shall promptly communicate in writing each
launching date to HHC.



10.2  
DISTRIBUTOR shall be entitled to resell the Products to its customers in the
Territory at such prices as it may determine subject to all applicable laws of
the Territory. DISTRIBUTOR shall keep HHC fully and timely informed on the price
structure of the Products in the Territory and shall promptly notify any change
thereof.



10.3  
DISTRIBUTOR hereby undertakes and warrants that it shall distribute, promote,
market and sell the Products throughout the Territory under its corporate name
and responsibility and that it will bear the whole cost thereof. DISTRIBUTOR
also undertakes and warrants that distribution, promotion, marketing and sale of
the Products in the Territory shall fully comply with all laws, regulations and
requirements at any time being in force in the Territory and shall be fully
consistent with the conditions and requirements of the Marketing Approval.



10.4  
DISTRIBUTOR shall, and procures that its Sub-Contractors shall, promote and
distribute the Products in accordance with the international Product profile and
positioning approved in writing by HHC and shall regularly supply HHC not later
than September 15 in each year throughout the term of this Agreement with its
marketing and promotion plans, which shall have to be approved by HHC in writing
before use thereof, such approval not to be unreasonably withheld. A marketing
strategy for the Products shall be developed and prepared by DISTRIBUTOR
consistently with the Marketing Approval as well as in accordance with the
international profile of the Products as provided by HHC, and shall have to be
discussed with and approved in writing by HHC before implementation thereof,
such approval not to be unreasonably withheld. HHC will provide feedback on
DISTRIBUTOR’s marketing strategy within 10 (ten) business days of receipt.
DISTRIBUTOR shall keep HHC regularly and fully informed on all its promotional
and marketing activities in the Territory regarding the Products and regular
meetings shall be organised between the Parties in order to discuss any and all
aspects relevant to the promotion and marketing of the Products in the
Territory.

 
[Confidential treatment has been requested]
 
19

--------------------------------------------------------------------------------

 
 
10.5  
Marketing, advertising and promotional materials concerning the Products and
training manuals for DISTRIBUTOR's medical representatives shall be developed
and prepared by DISTRIBUTOR at its own expenses and in co-ordination with HHC
which shall render reasonable assistance in this respect, including the
opportunity to review and comment the contents of such materials. Any and all
said materials and manuals may be used by DISTRIBUTOR only upon prior written
approval of the same by HHC, such approval not to be unreasonably withheld.



10.6  
DISTRIBUTOR shall promptly supply HHC free of charge with PDF copies, in
accordance with HHC's reasonable requests, of all marketing, advertising and
promotional materials relevant to the Products and of the training manuals for
its medical representatives and HHC shall have the free unrestricted right to
use, directly or indirectly, any such material for its business outside the
Territory and/or, outside the Field in the Territory.



10.7  
DISTRIBUTOR undertakes to develop and exploit the market for the Products in the
Field throughout the Territory. Throughout the term of this Agreement,
DISTRIBUTOR shall, at its own expense, maintain an active sales organisation for
marketing and selling the Products in the Field throughout the Territory,
continuously maintain an adequate and representative stock of the Products to
meet market demand in the Territory and use its commercially reasonable efforts
to effectively distribute, advertise, market, sell and promote the sale and use
of the Products in the Field throughout the Territory. In particular, and
without limiting the generality of the foregoing obligations, DISTRIBUTOR shall
perform at least the promotion and marketing activities described in the SEVENTH
APPENDIX hereto and shall secure annual minimum sales of the Products, in units
(i.e. sachets of 15ml each), in the Territory, in each calendar year throughout
the term of this Agreement starting from [*****], corresponding to at least
[*****] of the following sales forecasts:

 
 
[*****]



 10.7.1   
[*****].
 



10.8  
DISTRIBUTOR shall, before September 15th in each year throughout the term of
this Agreement, provide HHC with an annual sales forecast in units for each of
the Products. It is also agreed that DISTRIBUTOR shall develop and supply HHC
with sales forecast for 3 (three) years in units for each of the Products,
starting from September 2012 and revised annually. These sales forecasts are
non-binding.



10.9  
DISTRIBUTOR shall make clear in all dealings with its customers and prospective
customers that it is acting as distributor of the Products in its own name and
for its own account as an independent contractor and not as agent of HHC.



10.10  
The final package of the Products, as well as any change thereof, shall be
discussed in good faith by the Parties and shall have to be previously approved
in writing by HHC, such approval not to be unreasonably withheld.

 
[Confidential treatment has been requested]
 
20

--------------------------------------------------------------------------------

 
 
10.11  
All packaging, insert sheets, labels, advertising and other materials relevant
to the Products shall bear the notice “Distributed under licence of Helsinn
Healthcare SA, Switzerland”, in such form and manner as HHC may deem appropriate
subject to any applicable regulatory requirements in the Territory.



10.12  
DISTRIBUTOR shall not in any way place on the internet any information in any
way connected with the Products, the Trademark and/or HHC without the prior
written authorization of HHC and shall promptly delete from any website under
DISTRIBUTOR’s control any information on and/or reference to the Products, the
Trademark and/or HHC upon HHC’s request and/or upon expiration or termination of
this Agreement.

 
The domain name of any website relevant to the Products, the Trademark and/or
HHC shall be registered and owned by HHC. For the purpose of promoting and
improving the information, awareness and knowledge of the Products in the
Territory, HHC will grant DISTRIBUTOR the right to operate a website under a
domain name registered by HHC and relevant to the Trademark, subject to terms
and conditions to be defined by separate domain name license agreement.
 
In case any local law or regulation requires the domain name of any website
relevant to the Products, the Trademark and/or HHC to be in the name of the
DISTRIBUTOR, in such case the domain name shall be registered in the name of the
DISTRIBUTOR and the relevant contents and any modifications thereof shall in any
case have to be approved by HHC and shall be the exclusive property of HHC.
 
Any domain name relevant to the Products, the Trademark and/or HHC which has
been registered in the name of DISTRIBUTOR to comply with local regulations as
described above shall be promptly cancelled or transferred to HHC or HHC’s
nominee, free of charge, upon expiration or termination of this Agreement for
any reason.
 
11.
ARTICLE 11 - RECORDS AND REPORTS



11.1  
DISTRIBUTOR shall submit to HHC together with each royalty payment a written
royalty statement signed by a responsible officer of DISTRIBUTOR which shall
show on a monthly basis the units of Products sold or otherwise disposed of by
DISTRIBUTOR, the unit price, the gross sales and the Net Sales of each of the
Products, its stock of Products, the quantity of distributed free medical
samples, a detailed listing of any and all discounts granted and any other
relevant information in details sufficient to permit to HHC to determine and
verify the Net Sales and the royalties due to HHC, being understood that the
monitoring and reporting system hereby established shall not interfere with the
right of the DISTRIBUTOR to set the resale price of the Products in the market
of the Territory. Throughout the term of this Agreement and for a period of at
least 3 (three) years thereafter, unless in dispute, in which event they shall
be kept until said dispute is settled, DISTRIBUTOR shall keep complete and
accurate books, records and accounts in accordance with sound accounting
practice covering all its operations hereunder as necessary to determine and
verify the units of Products sold or otherwise disposed of by DISTRIBUTOR, the
gross sales and the Net Sales and the amount of royalties due to HHC. HHC shall
have the right, upon reasonable notice, during business hours, at any time
throughout the term of this Agreement and for a period of three years
thereafter, but no more than once per year, to have such books, records and
accounts inspected and audited by an independent certified public accountant to
be nominated by HHC and reasonably acceptable to DISTRIBUTOR. DISTRIBUTOR shall
fully co-operate with the independent certified public accountant and make
available all work papers and other information reasonably requested in
connection herewith. In the event the inspection or audit reveals that
DISTRIBUTOR’s reports are not in accordance with actual sales and that an
underpayment has occurred, DISTRIBUTOR (i) shall immediately pay to HHC any
underpaid royalties [*****] of the date HHC delivers to DISTRIBUTOR the relevant
inspection or audit report, and (ii) shall bear all the costs of the inspection
or audit and [*****]. In the event that the inspection or audit reveals an
overpayment by DISTRIBUTOR, [*****].

 
[Confidential treatment has been requested]
 
21

--------------------------------------------------------------------------------

 
 
11.2  
Within 10 (ten) days from the end of each month throughout the term of this
Agreement, DISTRIBUTOR shall supply HHC with a written report showing the units
of Products sold and the units of free medical samples distributed during such
month in the Territory.



11.3  
DISTRIBUTOR shall promptly provide HHC with written reports of any importation
or sale of any preparation for the Field in the Territory of which DISTRIBUTOR
has knowledge from any source other than HHC, as well as with any other
information which HHC may reasonably request in order to be updated on the
market conditions in the Territory.

 
12.
ARTICLE 12 - REPRESENTATIONS AND WARRANTIES



12.1  
HHC hereby represents and warrants to DISTRIBUTOR as follows:



12.1.1      
HHC has been duly organised and is validly existing as a corporation in good
standing under the laws of Switzerland. HHC has the corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated by this Agreement.



12.1.2       
The execution, delivery and performance of this Agreement, and the consummation
of the transactions contemplated by this Agreement, by HHC have been duly and
validly authorised by all requisite corporate actions.



12.1.3       
The persons executing this Agreement on behalf of HHC are duly authorised to do
so and by so doing have bound HHC to the terms and conditions of this Agreement.

 
[Confidential treatment has been requested]
 
22

--------------------------------------------------------------------------------

 
 
12.1.4  
HHC has received no notice from any of its licensors under the Sinclair
Agreement that it is in material breach of any of its obligations under the
Sinclair Agreement, and it is not aware of any material breach of the Sinclair
Agreement.



12.1.5  
HHC has licensed sufficient rights to the Products, Patents and Know-how
received under the Sinclair Agreement for it to grant all rights granted
hereunder to DISTRIBUTOR and, other than the grant of licence to third parties
manufacturer, HHC has not assigned and/or granted licenses to the Patents or
Know-how in the Territory for the Field, or entered into any inconsistent prior
obligations, to any other person or entity that would restrict or impair the
rights granted hereunder to DISTRIBUTOR.



12.1.6  
the Marketing Approval for the Products, for use in the Field as identified at
Article 1.3(i) hereabove, already exists and is in the name of HHC.



12.1.7  
at the Effective Date, the Products for use in the Field as identified at
Article 1.3(ii) hereabove [*****] are under development by HHC for Marketing
Approval, however nothing in this Agreement shall be deemed as an obligation of
HHC to complete the development of the Products for the [*****] indication and
DISTRIBUTOR shall have no claims against HHC if said development is interrupted
or discontinued by HHC at any time, as provided at Article 4.1(iii) here above.



12.2  
DISTRIBUTOR hereby represents and warrants to HHC that:



12.2.1  
DISTRIBUTOR has been duly organised and is validly existing as a corporation in
good standing under the laws of North Carolina, United States of America.
DISTRIBUTOR has the corporate power and authority to enter into this Agreement
and to consummate the transactions contemplated by this Agreement.



12.2.2  
The execution, delivery and performance of this Agreement, and the consummation
of the transactions contemplated by this Agreement, by DISTRIBUTOR have been
duly and validly authorised by all requisite corporate actions.

 
[Confidential treatment has been requested]
 
23

--------------------------------------------------------------------------------

 
 
 
12.2.3  
The persons executing this Agreement on behalf of DISTRIBUTOR are duly
authorised to do so and by so doing have bound DISTRIBUTOR to the terms and
conditions of this Agreement.



12.2.4  
The execution, delivery and performance by DISTRIBUTOR of this Agreement
requires no action by or in respect of, or consent or approval of, or filing
with, any governmental authority, except the Marketing Approval.



12.2.5  
There is no action, suit, investigation or proceeding pending against, or to the
knowledge of DISTRIBUTOR, threatened against or affecting, DISTRIBUTOR before
any court, arbitrator or any governmental authority, including but not limited
to Regulatory Authority, that in any manner challenges or seeks to prevent,
enjoin, alter or materially delay the transactions contemplated by this
Agreement, and, to the knowledge of DISTRIBUTOR, there is no reasonably valid
basis for any such action, suit, investigation or proceeding to be brought.



12.2.6  
DISTRIBUTOR understands and acknowledges that, as of the Effective Date hereof,
there is no assurance that there is or will be a market for the Products, and
DISTRIBUTOR expressly assumes the risk that the Products will be commercially
marketable. HHC shall have no liability to DISTRIBUTOR of any kind, [*****].



12.2.7  
DISTRIBUTOR has been given full and complete access to such requested
information and records of HHC as DISTRIBUTOR deemed appropriate to determine
its interest and willingness in entering into this Agreement.



12.2.8  
DISTRIBUTOR is a pharmaceutical company having the size and position on the
market adequate to market, promote, distribute and sell the Products.

 
13.
ARTICLE 13 - LIABILITIES, INDEMNITIES AND INSURANCE



13.1  
DISTRIBUTOR shall be fully liable for and shall defend, indemnify and hold HHC
and its Affiliates, officers, directors and employees wholly free and harmless
from and against any and all liabilities, damages, losses, costs, taxes,
expenses (including reasonable attorneys’ fees and other expenses of litigation
and arbitration), claims, demands, suits, penalties, judgements or
administrative and judicial orders to the extent arising out of or in any way
resulting from any claim, suit or proceeding in any way related to (a) any
failure by DISTRIBUTOR and/or its Sub-Contractors to comply with any applicable
laws, regulations and/or administrative decision regarding the Marketing
Approval and/or the Products; (b) the performance of the development work
relevant to the Products as described at Article 5.3 above; (c) any defect in
the results of the development work carried out by or on behalf of DISTRIBUTOR
as provided at Article 5.3 above; (d) the storage, distribution, sampling,
record-keeping, analysis, transfer or sale of the Products; (e) the promotion,
advertising and marketing of the Products; (f) misuse of the Know-how, the
Patents and the Trademark by DISTRIBUTOR or its Sub-Contractors; (i) failure of
any Products supplied hereunder to comply with the applicable approved
specifications in the event that such non-compliance (1) could have been
detected by DISTRIBUTOR using ordinary diligence trough visual inspection of the
Products, as provided at Article 7.6 above, or (2) results from any Products
which has been altered, changed, packed or re-packed, processed or otherwise
treated other than in strict accordance with HHC’s instructions and
specifications; or (i) any negligent or wrongful act or omission and/or any
breach by DISTRIBUTOR or by any of its Sub-Contractors of any of DISTRIBUTOR's
obligations, representations and/or warranties hereunder.

 
[Confidential treatment has been requested]
 
24

--------------------------------------------------------------------------------

 
 
13.2  
HHC shall be fully liable for and shall defend, indemnify and hold DISTRIBUTOR
and its Affiliates, officers, directors and employees wholly free and harmless
from and against any and all liabilities, damages, losses, costs, expenses
(including reasonable attorneys’ fees and other expenses of litigation and
arbitration), claims, demands, suits, penalties, judgements or administrative
and judicial orders, arising out of or in any way resulting from any claim, suit
or proceeding in any way related to (a) failure of any Products supplied
hereunder to comply with the applicable approved specifications, excluding
however any losses, damages, liabilities, costs and expenses resulting from any
such non-compliance that (1) could have been detected by DISTRIBUTOR using
ordinary diligence through visual inspection of the Products, as provided at
Article 7.6 above, or (2) results from any Products which has been altered,
changed, packed or re-packed, processed or otherwise treated by DISTRIBUTOR,
directly or indirectly, other than in strict accordance with HHC’s instructions
and specifications; or (b) any negligent or wrongful act or omission and/or
breach by HHC of any of its obligations and/or warranties hereunder and any
failure by HHC to comply with any applicable laws, regulations and/or
administrative decision regarding the Marketing Approval and/or the Products in
the Territory.



13.3  
A Party seeking indemnification pursuant to Articles 13.1 and 13.2 (the
“Indemnified Party”) shall promptly notify the Party from whom such
indemnification is sought (the “Indemnifying Party”) of any claim or action and
render all reasonable assistance to the Indemnifying Party in connection with
defending such claim or action. The Indemnified Party shall allow the
Indemnifying Party to control the defence of any such claim or action; provided
that the Indemnifying Party shall keep the indemnified Party informed of the
status of such claim or action and shall not settle such claim or action without
the prior written consent of the Indemnified Party, which consent shall not be
unreasonably withheld.



13.4  
It is understood and agreed that the operation and application of Article 13.3
hereabove is however subject to any right of Sinclair under article 16.3 of the
Sinclair Agreement, which is hereby acknowledged and accepted by DISTRIBUTOR.



13.5  
DISTRIBUTOR shall be solely responsible towards its customers for handling all
matters concerning the Products subject to co-operation with HHC on any recall
or other matters that may be injurious to HHC. DISTRIBUTOR shall be responsible
for any expired Products, whether stored by DISTRIBUTOR and/or its local
distributors or Affiliates or returned by wholesalers, pharmacists, doctors,
hospitals to whom said Products have been sold. DISTRIBUTOR shall not be
entitled to any replacement of Products nor to any compensation of any kind from
HHC in connection herewith. DISTRIBUTOR shall indemnify, defend and hold HHC and
its Affiliates, directors, officers and employees wholly free and harmless from
and against any and all liabilities, damages, losses, costs, expenses (including
reasonable attorneys’ fees and other expenses of litigation and arbitration),
claims, demands, suits, penalties, judgements or administrative and judicial
orders arising therefrom.

 
[Confidential treatment has been requested]
 
25

--------------------------------------------------------------------------------

 
 
13.6  
Each Party shall indemnify and hold the other Party wholly harmless from and
against any and all liabilities, damages, losses, costs, expenses (including
reasonable attorneys’ fees and other expenses of litigation and arbitration),
claims, demands, suits, penalties, judgements or administrative and judicial
orders arising out of any behaviour contrary or in excess to the provisions of
Article 20.1 hereunder.



13.7  
The sole representations and warranties of each Party with respect to the matter
contemplated by this Agreement are expressly set forth (i) in Article 12.1, with
regard to HHC, and (ii) in Articles 4.7, 10.3 and 12.2, with respect to
DISTRIBUTOR. Without limiting the generality of the foregoing, HHC makes no
representation or warranty of any kind, express or implied, of marketability,
capacity or fitness for a particular purpose with respect to the Know-how, the
Patents and/or the Products and no oral or written representation by or on
behalf of HHC shall be interpreted to contain any such warranty. Neither Party
nor any of its employees or representatives is authorised to give any warranties
or make any representation on behalf of the other Party.



13.8  
Notwithstanding any other provision of this Agreement, neither of the Parties
shall be liable towards the other for indirect, special, punitive, exemplary,
incidental or consequential damages, including without limitation loss of
profits or revenues, regardless of whether such damages were foreseeable or not.
This clause will however not be applicable in case of breach by DISTRIBUTOR of
the limitations of grants and of the non competition obligations stated at
Article 2 and in the case of a breach by either Party of the confidentiality and
non-use obligations stated at Article 16 of this Agreement.



13.9  
Each Party agrees to procure and maintain in full force and effect during the
term of this Agreement valid and effective insurance policies in connection with
its activities as contemplated herein. In particular, each Party shall maintain
coverage with limits of liability which are commercially reasonable in the
Territory. Within 5 (five) days of the Effective Date and of each beginning of
each policy period, each Party shall provide the other Party with a certificate
evidencing the coverage required hereby and the amount thereof, upon request.
Such coverage shall be with a reputable insurance company and shall have to be
maintained for not less than 10 (ten) years following expiration or termination
of this Agreement for any reason.

 
[Confidential treatment has been requested]
 
26

--------------------------------------------------------------------------------

 
 
14.
ARTICLE 14 - THE PATENTS



14.1  
DISTRIBUTOR agrees that any Products distributed, promoted, marketed and sold by
it will be marked with a notice of patent rights to be provided in due time by
HHC, if necessary or required by applicable law to enable the Patents to be
enforced to the maximum degree.



14.2  
DISTRIBUTOR shall co-operate with HHC as may be reasonably requested by HHC for
the purpose of filing for and obtaining patent extensions and supplementary or
complementary protection certificates, if available, of the Patents under the
relevant applicable laws of the Territory.



14.3  
HHC hereby undertakes that it shall use commercially reasonable efforts for the
purpose of causing Sinclair to comply with its obligations under the Sinclair
Agreement with regard to prosecution, maintenance, defence and enforcement of
the Patents in the Territory.



14.4  
DISTRIBUTOR shall promptly inform HHC in writing upon its becoming aware of any
possible third party infringement of the Patents. HHC shall thereafter promptly
report the case to Sinclair in accordance with the relevant provisions of the
Sinclair Agreement, for appropriate action by Sinclair and/or HHC. DISTRIBUTOR
shall provide assistance, bearing exclusively its own reasonable internal costs
(where reasonable internal costs in no event shall exceed 10 FTE days), as may
be reasonably requested by HHC.



14.5  
DISTRIBUTOR shall promptly inform HHC in writing upon its becoming aware of any
notice or claim that the distribution, promotion, marketing and sale of the
Products in the Territory for the Field in accordance with the terms and
conditions of this Agreement infringe any third party’s patent rights, or in the
event of the commencement of any suit or action for infringement of any such
third party’s rights. HHC shall therefore promptly report the case to Sinclair
in accordance with the relevant provisions of the Sinclair Agreement, for
appropriate action. DISTRIBUTOR shall not settle or compromise any such suit or
action without the prior written consent of HHC and shall provide assistance,
bearing exclusively its own reasonable internal costs (where reasonable internal
costs in no event shall exceed 10 FTE days), as may be reasonably requested by
HHC.



14.6  
DISTRIBUTOR shall fully co-operate with HHC in connection with any action or
proceeding relating to the validity of the Patent, including if required being
joined as a necessary party to such action or proceeding.

 
[Confidential treatment has been requested]
 
27

--------------------------------------------------------------------------------

 
 
15
ARTICLE 15 - THE SINCLAIR AGREEMENT



15.1  
DISTRIBUTOR acknowledges that (i) it has received and reviewed a redacted copy
of the Sinclair Agreement, and (ii) understands that the rights granted to it by
HHC in this Agreement derive from the Sinclair Agreement and are subject to the
terms thereof, to the extent disclosed to DISTRIBUTOR.



15.2  
During the term of this Agreement, HHC agrees to comply in all material respects
with its obligations under the Sinclair Agreement to the extent necessary to
preserve its rights in the Territory thereunder, except to the extent that such
compliance is dependent upon DISTRIBUTOR.



15.3  
DISTRIBUTOR acknowledges and agrees that (i) HHC has acquired all of its right
and interest in and to the Products pursuant to the Sinclair Agreement and that
any and all rights that DISTRIBUTOR is acquiring pursuant to this Agreement are
subject to, in all cases, the Sinclair Agreement, [*****].



16
ARTICLE 16 – CONFIDENTIALITY AND ANNOUNCEMENTS



16.1  
Each Party shall treat as strictly confidential the Know-how, Improvements
and/or any information and/or document received and/or generated hereunder or in
connection with the transactions contemplated by this Agreement not generally
known to the trade, including but not limited to non-public information relating
to the Patents as well as the results of the development work performed
hereunder (all hereinafter referred to as the Information) and shall use it
solely for the purpose of and in accordance with this Agreement. Either Party
shall not make such Information available to any third party, except to
competent government agencies to which it will be essential and/or mandatory to
disclose such Information in view of the Marketing Approval, and in this case
(a) strictly to the extent requested by said agencies and (b) only upon exercise
of its best efforts to cause said agencies to maintain confidentiality thereof.

 
 
Prior to the publication or presentation of any information or data arising from
the activities described at Article 5.3 above, DISTRIBUTOR shall submit to HHC a
summary of the proposed publication or presentation at least sixty (60) days
prior to the submission thereof for publication or presentation. The purposes
for such prior submission are: (i) to provide HHC with the opportunity to review
and comment on the contents of the proposed publication or presentation, and
(ii) to identify any Information to be deleted from the proposed publication or
presentation. Any said publication or presentation may however be made only upon
the prior written consent of HHC, which consent may be withheld by HHC in its
sole and absolute discretion.

 
 
DISTRIBUTOR shall send HHC copies of all publications related to the Products of
which DISTRIBUTOR becomes aware within 15 (fifteen) days from the date of coming
into DISTRIBUTOR’s possession.

 
[Confidential treatment has been requested]
 
28

--------------------------------------------------------------------------------

 
 
16.2  
The Information shall only be made available to such employees of each Party who
are directly and necessarily involved in the authorised use of Information, to
the extent strictly necessary to perform their duties and obligations hereunder
and who are subject to confidentiality and non-use obligations no less stringent
than those provided for herein.



16.3  
Notwithstanding expiration or termination of this Agreement for any reason,
these confidentiality and non-use obligations shall continue until the
Information has become generally known to the public, provided however that
nothing contained herein shall in any way restrict or impair the right of of
either Party to use, disclose or otherwise deal with Information which such
Party can demonstrate to to the other by clearly convincing documentation:



16.3.1  
is or hereafter becomes part of the public domain through no act or omission of
the receiving Party, its employees, Affiliates and/or, with respect to
DISTRIBUTOR, any of its Sub-Contractors, or



16.3.2  
receiving Party was in lawful possession of prior to receipt of the Information
from the disclosing Party, or



16.3.3  
previously was, or at any time hereafter is, provided to receiving Party by a
third party having the right to do so and which did not originate, directly or
indirectly, from the disclosing Party and/or from HHC’s licensors under the
Sinclair Agreement, or



16.3.4  
at the time of disclosure, was known by receiving Party or an Affiliate or, with
respect to DISTRIBUTOR, by any of its Sub-Contractors, or after disclosure was
independently developed by receiving Party, an Affiliate or, with respect to
DISTRIBUTOR, by any of its Sub-Contractors without use of the Information.

 
[Confidential treatment has been requested]
 
29

--------------------------------------------------------------------------------

 
 
17
ARTICLE 17 - FORCE MAJEURE



17.1  
If the performance of this Agreement is prevented or restricted by government
action, war, fire, explosion, flood, strike, lockout, embargo, act of God, or
any other similar cause beyond the control of the defaulting Party, the Party so
affected shall be released for the duration of the force majeure, or such other
period agreed between the Parties as being reasonable in all circumstances, from
its contractual obligations directly affected by the force majeure, provided
that the Party concerned shall:



17.1.1  
give prompt notice in writing to the other Party of the cause of force majeure;



17.1.2  
use commercially reasonable efforts to avoid or remove such cause of
non-performance;



17.1.3  
continue the full performance of this Agreement as soon as such cause is
removed.



17.2  
The Parties shall take all reasonable steps to minimise the effects of force
majeure on the performance of this Agreement and shall, if necessary, agree on
appropriate measures to be taken. Should the force majeure continue for more
than 6 (six) months, then the other Party shall have the right to terminate this
Agreement forthwith.



17.3  
Notwithstanding anything contained in this Article 17, obligations to pay money
are never excused by force majeure.



18
ARTICLE 18 - TERM



18.1  
This Agreement comes into force at the Effective Date hereof. Unless terminated
earlier pursuant to the provisions hereof and subject to the validity of the
Sinclair Agreement, it shall remain in force for a period of 10 (ten) years from
the Effective Date.



19
ARTICLE 19 - TERMINATION



19.1  
Each of the Parties reserves the right to terminate this Agreement in case of
any material or persistent breach of any of the terms and conditions of this
Agreement by the other Party. The defaulting Party shall be given in writing a
60 (sixty)-day period, except as otherwise specifically provided in this
Agreement, to fulfil its obligations hereunder and, if after such period it is
still in breach of the Agreement, the other Party shall have the right to
terminate this Agreement by written notice to the defaulting Party.

 
[Confidential treatment has been requested]
 
30

--------------------------------------------------------------------------------

 
 
19.2  
This Agreement shall terminate automatically and without further action by
either Party if HHC or DISTRIBUTOR shall become insolvent or shall make an
assignment for the benefit of creditors or become involved in receivership,
bankruptcy or other insolvency or debtor relief proceedings, or any similar
proceedings, or in proceedings, voluntary or forced, whereby the Party involved
is limited in the free and unrestrained exercise of its own judgement as to the
carrying out of the terms of this Agreement. The Parties intend that upon HHC's
termination of this Agreement pursuant to this Article 19.2, all rights granted
hereunder to DISTRIBUTOR shall be terminated and revert to HHC.



19.3  
HHC reserves the right to terminate this Agreement by giving DISTRIBUTOR 30
(thirty) days advance notice in writing, in the event that the ownership or
control (as such term is defined at Article 1.2 hereabove) of DISTRIBUTOR or of
a legal entity directly or indirectly owning or controlling DISTRIBUTOR is
transferred (whether by merger, consolidation, reorganisation, take-over, change
in the ownership of the share capital or otherwise, or in case of sale to a
legal entity of all or substantially all of the assets of DISTRIBUTOR’s business
or of the assets to which this Agreements relates) to a legal entity [*****]. 
Details of any such changes in ownership or control or of any such sale shall be
notified by DISTRIBUTOR to HHC at least 30 (thirty) days prior to completion of
such changes or sale.



19.4  
HHC shall have the right to terminate this Agreement by giving [*****] advance
notice in writing to DISTRIBUTOR if DISTRIBUTOR [*****].



19.5  
(i) HHC shall have the right to terminate this Agreement upon [*****] written
notice to DISTRIBUTOR if DISTRIBUTOR [*****]; or upon [*****] written notice to
DISTRIBUTOR if DISTRIBUTOR [*****].

 
(ii) Either Party shall have the right to terminate this Agreement by written
notice to the other Party if the other Party or any of its agents, employees,
Affiliates or, with respect to DISTRIBUTOR, also any of its Sub-Contractors
breaches the confidentiality and/or non use obligations provided for in Article
16 hereabove.


19.6  
Without limiting the generality of the foregoing, termination or expiration of
this Agreement for any reason shall not extinguish any existing claims either of
the Parties may have for indemnification and shall not preclude either of the
Parties from pursuing any claim for indemnification such Party otherwise may
have to the extent that the circumstances giving rise to such claim arose prior
to, on or after the date of termination or expiration.



19.7  
Upon expiration or termination of this Agreement for any reason, DISTRIBUTOR
shall:

 
[Confidential treatment has been requested]
 
31

--------------------------------------------------------------------------------

 
 
19.7.1  
subject to Article 19.7.4 hereunder, promptly cease any use and/or exploitation
of the Marketing Approval;



19.7.2  
subject to Article 19.7.4 hereunder, promptly cease any use of the Trademark and
Patents and not hold itself out as a distributor of the Products;



19.7.3  
subject to Article 19.7.4 hereunder, promptly terminate using the Know-how, the
Improvements and the results of the development work carried out in accordance
with Article 5.3 hereabove and return or deliver all such materials to HHC
without retaining copies, notes, summaries or translations thereof;



19.7.4  
promptly terminate distributing, promoting, marketing and selling the Products
onto the market, provided that it shall have, except in case of termination in
accordance with Article 4.5 hereabove, a three-month period to sell its existing
stock of Products, subject to payment of royalties hereunder. Any stock
remaining or returned goods at the expiry of said three months period shall be
destroyed by DISTRIBUTOR at DISTRIBUTOR's expenses, unless otherwise directed by
HHC.



20
ARTICLE 20 - MISCELLANEOUS



20.1  
Independent contractor status - The status of HHC and DISTRIBUTOR under the
business arrangement established by this Agreement is that of independent
contractors. DISTRIBUTOR shall perform as an independent contractor in relation
to both HHC and DISTRIBUTOR's customers and, accordingly, DISTRIBUTOR shall
purchase the Products from HHC or HHC’s nominee and resell them to its customers
in its own name and for its own account. DISTRIBUTOR has no authority whatsoever
to act as an agent or representative of HHC nor any authority or power to
contract in the name of or create any liability against or otherwise bind HHC in
any way for any purpose, nor shall HHC have such authority or power to so bind
DISTRIBUTOR.



20.2  
Exclusion of compensation for DISTRIBUTOR upon expiration or termination -
DISTRIBUTOR hereby expressly waives any right, to the fullest extent admissible
under applicable law, relating to compensation for any loss of distribution
rights, loss of goodwill or any similar loss, as well as compensation or
indemnity for any goodwill which may accrue to HHC as a consequence of the
termination or expiration of this Agreement for any reason, except if HHC is in
material or persistent breach of its obligations under this Agreement.



20.3  
Notices - All reports, notices and communications given or made pursuant to this
Agreement by one Party to the other shall be validly given or made for all
purposes, in the absence of acknowledgement of receipt, on the date of mailing
if mailed by registered airmail or by international courier to the addressee
Party at the following addresses, respectively:



 
HELSINN HEALTHCARE SA

 
P.O. BOX 357

 
6915 Pambio-Noranco

 
SWITZERLAND

 
For the attention of the Legal Affairs Division

 
[Confidential treatment has been requested]
 
32

--------------------------------------------------------------------------------

 
 
 
DARA BIOSCIENCES, INC.
8601 Six Forks Road
Suite 160
Raleigh, NC 27615
United States of America

 
 
For the attention of Mr. David Benharris, Vice President, Sales, Marketing and
Business Development



20.4  
Binding Effect - Subject to the provisions of Articles 2.1 and 20.7 herein, this
Agreement shall inure to the benefit of, and be binding upon, the respective
successors of the Parties.



20.5  
Waiver - The failure of a Party to insist upon strict performance of any of the
terms and conditions of this Agreement by the other Party shall not constitute a
waiver of any of the provisions hereof and no waiver by a Party of any of said
terms and conditions shall be deemed to have been made unless expressed in
writing and signed by such waiving Party.



20.6  
Interpretation

 
20.6.1  
The language of this Agreement is English. No translation into any other
language shall be taken into account in the interpretation of the Agreement
itself.

 
20.6.2  
The headings in this Agreement are inserted for convenience only and shall not
affect its construction.



20.6.3  
Where appropriate, the terms defined in Article 1 hereabove and denoting a
singular number only shall include the plural and vice versa.



20.6.4  
References to any law, regulation, statute or statutory provision includes a
reference to the law, regulation, statute or statutory provision as from time to
time amended, extended or re-enacted.



20.7  
Assignment - This Agreement and the licences and other rights conferred upon
DISTRIBUTOR under this Agreement are personal to DISTRIBUTOR and cannot be
transferred, sublicensed, assigned or otherwise disposed of (by operation of law
or otherwise) by DISTRIBUTOR without the prior, written authorisation of HHC,
which authorisation HHC may withhold in its sole and absolute discretion.
Notwithstanding the above, HHC hereby authorizes the assignment of this
Agreement to a third party, subject to the terms and conditions set forth in
Article 19.3 hereabove.  HHC cannot assign or transfer, in whole or in part,
this Agreement to any third party without the prior, written authorisation of
DISTRIBUTOR, which authorisation shall not be unreasonably withheld or delayed.

 
[Confidential treatment has been requested]
 
33

--------------------------------------------------------------------------------

 
 
20.8  
Statements to the Public - Neither HHC nor DISTRIBUTOR shall make or procure or
permit the making of any announcement or statement to the public with respect to
this Agreement, its subject matter or any ancillary matter without the prior
consent of the other Party, which consent shall not be unreasonably withheld,
subject to any applicable regulatory and/or stock exchange requirements.

 
 
The wording and the timing of any press release or of any other announcement
and/or statement to the public shall have to be agreed upon in advance between
the Parties.



20.9  
Expenses - Unless specifically and expressly provided for to the contrary in
this Agreement, each of the Parties shall bear its own expenses incurred in
connection with the performance of this Agreement.



20.10  
Survival - The following provisions shall survive expiration or termination of
this Agreement for any reason: 1, 3.3, 3.4, 4.3, 4.4, 4.5, 4.9, 4.11, 6.7, 6.10,
10.12, 11.1, 12, 13, 16, 19.6, 19.7, 20.1, 20.2, 20.3, 20.5, 20.6, 20.8, 20.10
and 22.



21
ARTICLE 21 - APPENDICES



21.1  
The following Appendices shall be an integral part of this Agreement:



 
Appendix 1: Products

 
Appendix 2: List of Know-How Items

 
Appendix 3: Patents

 
Appendix 4: Post Marketing Approval Regulatory Activities

 
Appendix 5: Adverse Events Reporting

 
Appendix 6: Price

 
Appendix 7: Promotion and Marketing Activities



22
ARTICLE 22 - LAW TO GOVERN AND ARBITRATION



22.1  
This Agreement shall be governed by and construed in accordance with the law of
Switzerland. The Parties agree to exclude the application of the UN Convention
on the International Sales of Goods (CISG) to this Agreement.

 
[Confidential treatment has been requested]
 
34

--------------------------------------------------------------------------------

 
 
22.2  
Any dispute which may arise between the Parties in connection with this
Agreement, which cannot be settled amicably, shall be submitted to arbitration
for final decision. The arbitration shall be conducted under the Rules of
Arbitration of the International Chamber of Commerce.



22.3  
The arbitration proceedings shall be held in English language in London, United
Kingdom.



22.4  
The arbitral tribunal shall consist of three arbitrators. Each Party is entitled
to nominate one arbitrator. If, within one month after request for arbitration
by one Party, the other has not yet appointed an arbitrator, such arbitrator
shall be appointed by the International Court of Arbitration of the
International Chamber of Commerce on request of the first Party. The two
arbitrators shall nominate the chairman of the arbitral tribunal. If they cannot
come to terms within one month, the president of the arbitral tribunal shall be
nominated by the International Court of Arbitration of the International Chamber
of Commerce, on request of the more diligent Party.



22.5  
The chairman of the arbitral tribunal shall be a lawyer qualified to practise
and currently practising as an attorney-at-law or as a judge.



22.6  
The arbitrators shall not have the power to award or assess punitive damages
against either Party.

 
23
ARTICLE 23 - ENTIRETY OF AGREEMENT AND SEVERABILITY



23.1  
This Agreement supersedes all prior agreements and understandings, whether oral
or written, made by either Party or between the Parties and constitutes the
entire Agreement of the Parties with regard to the subject matter hereof. It
shall not be considered extended, cancelled or amended in any respect unless
done so in writing and signed on behalf of the Parties hereto.



23.2  
The Parties hereby expressly state that it is the intention of neither Party to
violate any rule, law and regulations. If any provision of this Agreement is
rendered invalid or unenforceable, the Parties agree to renegotiate such
provision in good faith and to replace it with valid and enforceable provisions
in such a way as to reflect as nearly as possible the intent and purpose of the
original provision.

 
[Confidential treatment has been requested]
 
35

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
in duplicate by their duly authorised officers.



For and on behalf of      For and on behalf of   HELSINN HEALTHCARE SA     DARA
BIOSCIENCES, INC.            
/s/ Riccardo Braglia
   
/s/ David J. Drutz
 
Name: Riccardo Braglia
   
Name: David J. Drutz
 
Title: CEO and Managing Director
   
Title: Chief Executive Officer
 

 
 
[Confidential treatment has been requested]
 
36

--------------------------------------------------------------------------------

 
 


I  
FIRST APPENDIX



To an Agreement between HELSINN HEALTHCARE SA and DARA BIOSCIENCES, INC. dated
7th September 2012
 
PRODUCTS





1.
“GELCLAIR®” box (3-colour print) containing 15 sachets (3-colour print) of 15ml
each, inclusive of leaflet, ready for distribution;



2.  
“GELCLAIR®” box (3-colour print) containing 4 sachets (3-colour print) of 15ml
each, inclusive of leaflet, ready for distribution, to be used by DISTRIBUTOR as
free medical sample.



3.
Other pack sizes or Product presentations, as well as all relevant terms and
conditions, may be mutually agreed between the Parties in writing.

 
 
[Confidential treatment has been requested]
 
37

--------------------------------------------------------------------------------

 
 
II  
SECOND APPENDIX



To an Agreement between HELSINN HEALTHCARE SA and DARA BIOSCIENCES, INC. dated
7th September 2012
 
LIST OF KNOW-HOW ITEMS
 



[*****]
 
 
[Confidential treatment has been requested]
 
38

--------------------------------------------------------------------------------

 
 



III  
THIRD APPENDIX



To an Agreement between HELSINN HEALTHCARE SA and DARA BIOSCIENCES, INC. dated
7th September 2012


PATENTS




Title:
Compositions and methods for the treatment or prevention of inflammation

Holder:
Sinclair Pharmaceuticals Ltd., U.K., exclusive licence granted to Helsinn
Healthcare SA, Switzerland.

Priority:
28.07.2000 Italy

Patent Number:
US 6,828,308 granted on 07.12.2004

Expiry date:
18.07.2021

 
[Confidential treatment has been requested]
 
39

--------------------------------------------------------------------------------

 
 
IV  
FOURTH APPENDIX



To an Agreement between HELSINN HEALTHCARE SA and DARA BIOSCIENCES, INC. dated
7th September 2012
 
POST MARKETING APPROVAL REGULATORY ACTIVITIES





HHC shall perform the post Marketing Approval regulatory activities connected
with the Marketing Approval as required by the applicable laws and regulations
of the Territory.
 
 
[Confidential treatment has been requested]
 
40

--------------------------------------------------------------------------------

 
 
V  
FIFTH APPENDIX



To an Agreement between HELSINN HEALTHCARE SA and DARA BIOSCIENSES, INC. dated
7th September 2012
 
ADVERSE EVENTS REPORTING
 
See enclosed document.
 
 
[Confidential treatment has been requested]
 
41

--------------------------------------------------------------------------------

 
 



PROCEDURE FOR GELCLAIR POST MARKETING SURVEILLANCE, ADVERSE EVENTS AND OTHER
SAFETY DATA EXCHANGE, NOTIFICATION AND REPORTING BETWEEN HELSINN HEALTHCARE SA
AND DARA BIOSCIENCES, INC.


1  - PURPOSE


1.
The purpose of this procedure is to describe the rules and define the
responsibilities which HELSINN HEALTHCARE SA (hereinafter called “HHC”) with
DARA BIOSCIENCES, INC. (hereinafter called “Distributor”), will employ to ensure
that adverse events notification in the Territory and reporting requirements for
the marketed Class II medical device GELCLAIR, a bioadherent oral gel for the
management of painful lesions (“the Product”), meet current applicable health
agency regulations and guidelines.



2.
These procedures describe the system for the notification and evaluation of
events occurring following the use of GELCLAIR. These procedures may be amended
by the Parties at any time by mutual written agreement (signed and dated) to
ensure that they fully and accurately reflect the procedures in place by the
Pharmacovigilance departments of the Parties and comply with applicable laws and
regulations in the countries in which the Product is marketed. In that regard,
upon the written request of either Party, the Parties shall meet to renegotiate
in good faith, all or some of these procedures.



3.
All adverse events should be available in one single location. DISTRIBUTOR
agrees that worldwide safety data/cases relevant to the Product are kept and
collected at Helsinn Corporate Drug Safety (hereinafter called “HHC-CDS”), which
represents the reference global safety database (ARGUS® Safety Database). Direct
access to the global safety database will not be granted to DISTRIBUTOR.
However, upon DISTRIBUTOR’s request, HHC-CDS shall promptly send to DISTRIBUTOR
the safety-related information concerning the Product that is contained in the
worldwide safety database and is needed by DISTRIBUTOR. HHC-CDS will timely
submit to DISTRIBUTOR all safety data that have to be forwarded to Health
Authorities according to the European and local legislation.



4.
The parties agree to inform the local Health Authorities that DISTRIBUTOR acts
as the local distributor of Helsinn. DISTRIBUTOR undertakes to designate a
PV-Manager responsible for the transmission of the safety data to the local
regulatory authority of the Territory as required by the local legal and
regulatory rules for adverse events reporting. His/her name is listed in chapter
8 (Address & Primary Contacts). Any change in this position shall be notified in
writing (e.g. by email) to HHC-CDS within 15 calendar days. Such notification
does not need a formal amendment to the main agreement.

 
 
[Confidential treatment has been requested]
 
42

--------------------------------------------------------------------------------

 
 
5.
DISTRIBUTOR is responsible to convey to HHC-CDS and local regulatory authority
of the Territory, according to the time frame set in this procedure, all safety
data relevant to the PRODUCT.



6.  
HHC-CDS and DISTRIBUTOR promptly shall report to each other any change in
applicable legislation or regulations or to the terms of a marketing
authorization or approval of which they become aware that might alter their
obligations under this procedure.

 
7.  
Helsinn accepts that DISTRIBUTOR herewith entrusts its affiliated companies or
Sub-Licensees to perform parts of the tasks outlined in this Pharmacovigilance
Agreement between Helsinn and DISTRIBUTOR. DISTRIBUTOR will keep Helsinn
informed on delegating tasks to any affiliated company or
Sub-Licensees.  DISTRIBUTOR is responsible of making sure that this workflow is
working properly.

 
2- DEFINITIONS
 
The terms used in this Agreement shall have the official meanings or definitions
as provided by and as further defined or modified by the Applicable Law and
Regulatory Authority.
 
“Applicable Law” means the applicable laws, rules, regulations, including any
guidelines or other requirements of any Regulatory Authority in the relevant
country of any Territory, and industry guidelines or codes of conduct, that may
apply to the review and analysis of reportable adverse events, the reporting of
adverse events to Regulatory Authorities and the maintenance of records relating
to the safety of the Product.


The “Manufacturer” is the natural or legal person with responsibility for the
design, manufacture, packaging and labeling of a device before it is placed on
the market under his own name, regardless of whether these operations are
carried out by that person himself or on his behalf by a third party (Article 1,
2(f) of Council Directive 93/42/EEC).


The “Competent Authority” is the local national authority with responsibility
for Medical Device Vigilance.


“Corrective Action” includes, but is not limited to, device recall, issue of
advisory notes, additional surveillance/modification of devices in use,
modification of design (formulation) or changes to instruction for use.


A “Reportable Event” is defined as an event that might lead or has led to the
death of a patient, user or other persons or to a serious deterioration of their
state of health. It can include a fatality, a life-threatening condition,
persistent or permanent impairment of a body function or damage to a body
structure, a condition necessitating medical or surgical intervention to prevent
persistent or permanent impairment of a body function or damage to a body
structure.
 
 
[Confidential treatment has been requested]
 
43

--------------------------------------------------------------------------------

 


 
Reportable adverse events in medical devices may arise due to:

§
Shortcomings in the design or manufacture of the device itself

§
Inadequate instruction for use

§
Inadequate servicing and maintenance

§
Locally initiated modifications or adjustments

§
Inappropriate user practice

§
Inappropriate management procedures

§
Inappropriate environment in which a device is used or stored

§
Selection of the incorrect device for the purpose

 
This list is not definitive and each case should be handled individually.




3 - COORDINATION RELATING TO PROCEDURE
 
Initial report
 
The three basic reporting criteria to consider an event to be reportable are:
 



-  
an event has occurred,

-  
the device is suspected to be a contributory cause of the adverse event,

-  
the event led, or might have led to death or to a serious deterioration in the
state of health of a patient, user or other person.



 
A serious deterioration in state of health includes:

-  
life-threatening illness;

-  
permanent impairment of a body function or permanent damage to a body structure;

-  
a condition necessitating medical or surgical intervention to prevent life
threatening illness and permanent impairment/damage of a body function/structure

-  
any indirect harm as a consequence of an incorrect diagnostic when used within
Manufacturer’s instructions

-  
fetal distress, fetal death or any congenital abnormality or birth defects



In assessing the link between the device and the adverse event, the following
should be taken into account:
 
-  
the opinion, based on available evidence, of healthcare professionals;

-  
the results of the manufacturer’s own preliminary assessment of the event;

-  
evidence of previous, similar events;

-  
other evidences held by the manufacturer.



Those events involving particular issues of significant public health concern as
determined by the relevant Competent Authority should be reported regardless of
exemption criteria. At the same time, those events which are subject to an
exemption become reportable to the Competent Authority if a change in trend
(usually an increase in frequency) or pattern is identified.
 
 
[Confidential treatment has been requested]
 
44

--------------------------------------------------------------------------------

 
 
Within two (2) calendar days after receipt of notice of a Reportable Event for
the Product, irrespective of the source, DISTRIBUTOR shall send to HHC-CDS all
the clinically relevant information in English using standard reporting forms
with DISTRIBUTOR reference number, including the source documents redacted as
necessary. Transmission will be done by e-mail, fax or other agreed/approved
electronic system unless the volume of pages is deemed too large for reasonable
fax transmission in which case the full set of source documents will be sent by
overnight courier service to HHC-CDS who will confirm receipt of documents
within one (1) business day. If confirmation is not received the case will be
retransmitted the following business day. If Saturday, Sunday or a public
holiday is the Date of First Receipt, the case has to be reported on the next
business day.


DISTRIBUTOR shall transmit to HHC-CDS the copy of any safety report relating to
the Product within two (2) business days following its submission to local
authority.


In case of any technical reason or deterioration in the characteristics and/or
performance of the Product, as well as any inadequacy in the labelling or the
instructions for use DISTRIBUTOR should inform HHC-CDS or HHC-QA or HHC
Regulatory Dept.


HHC-CDS is responsible for the preparation of event reports in English, which
will be sent electronically to DISTRIBUTOR.


Reportable Event forms will be transmitted electronically to DISTRIBUTOR within
5 (five) calendar days from the date of notification to HHC-CDS, to be forwarded
by DISTRIBUTOR to the local Competent Authorities. In case of serious public
health threat HHC-CDS will coordinate its reporting activities with DISTRIBUTOR,
in order to maintain the regulatory timelines for reporting.


HHC and DISTRIBUTOR shall use English to communicate under and transmit
information to one another pursuant to this procedure.


Follow-up
DISTRIBUTOR shall diligently follow up reports of the Product in compliance with
applicable laws and regulations. Follow-up information will follow the same
timelines and mechanism as initial information noted above and will include the
receipt date for the follow-up information.


Final Report
There should be a final report, prepared by HHC-CDS, provided to DISTRIBUTOR for
notification to the Competent Authority in the Territory which is a written
statement of the outcome of the investigation.
 
 
[Confidential treatment has been requested]
 
45

--------------------------------------------------------------------------------

 
 
The Competent Authority after receiving the final report may take actions, for
example:




-  
no action;

-  
additional surveillance or follow-up of devices in use;

-  
dissemination of information to users, e.g. by advisory notice;

-  
corrective action on future production;

-  
corrective action on devices in use;

-  
product recall.

 
The Manufacturer will implement all necessary corrective actions in due time and
without any delay.
 
Regulatory Query
 



DISTRIBUTOR shall notify HHC-CDS of any safety related regulatory queries
promptly. HHC-CDS will provide the necessary data and will prepare an
appropriate report together with DISTRIBUTOR. The exception shall be
administrative requests for information related to a single specific case (e.g.
an Individual Case Safety Report).


4 – RECORDS




1. 
Each Party shall establish and maintain the following files:

 
(a)  
Sufficient policies and standard operating procedures relating to the collection
of information relating to adverse events for the Product, the following up of
events information and the maintenance of records relating to events for the
Product;

(b)  
List of the personnel involved in the safety surveillance of the product, and
records of training of the personnel related to the Product safety;

(c)  
Records of its efforts to obtain information relating to adverse events for the
Product;

(d)  
Electronic copies of all paper copies related to a case as well as a suitable
back-up of all electronic data will be maintained by DISTRIBUTOR, to guarantee
recovery of data in case of disaster;

(e)  
Retention of all safety records shall be in accordance with all applicable laws,
regulations and guidelines and will be for a period of at least twenty-five
years.

 
2.
Each Party shall make the records described in the above paragraphs normally
available to the other Party and to any third party designated by it and
acceptable to the other Party, and shall provide copies of these records to
HHC-CDS, DISTRIBUTOR or any third party designated by them and acceptable to the
other Party within seven 7 (seven) business days of receiving a request for such
records.

 
 
[Confidential treatment has been requested]
 
46

--------------------------------------------------------------------------------

 


5 - TRAINING





Each Party shall ensure that its personnel are trained, within a reasonable
period following execution of the Agreement, as necessary to ensure compliance
with this procedure.
 
6 - VERIFICATION OF COMPLIANCE




Audit Activities



Each Party and any designated third party, who is acceptable to the other Party,
shall have the right to audit the other Party. The Parties need the right to
audit all device-related vigilance activities, data processing and transmission
in the Drug Safety Dept. of the other Party in order to monitor the compliance
with the agreed procedures. This activity is to be done in accordance with the
relevant provisions of the Agreement.
 
7 - LITERATURE REVIEW
 
1.
HHC-CDS will be responsible for reviewing published/unpublished articles
obtained as per Standard Operating Procedures. All adverse events identified in
the literature will be processed as described in the above sections of this
document. Literature articles will be supplied to DISTRIBUTOR upon request.



2.
DISTRIBUTOR will forward any literature related to the Product that comes to its
attention to HHC-CDS.

 
8 - ADDRESS
 



Reference address for any safety notifications/transmissions is the following:




CORPORATE DRUG SAFETY
Research & Development Division
Helsinn Healthcare SA, P.O. Box 357, 6915 Pambio-Noranco (Lugano)
Corporate Drug Safety Unit Fax number
+41 91 985 21 71
Corporate Drug Safety Unit e-mail
drug-safety@helsinn.com


For DARA (Starting October 2012)
SafetyCall
3600 American Boulevard, Suite 725
Bloomington, MN 55431
855-830-0242
 
[Confidential treatment has been requested]
 
47

--------------------------------------------------------------------------------

 





HELSINN HEALTHCARE SA
DARA BIOSCIENCES, INC.
Diana Koprivec, MD, PhD
Phone: +41 91 985 19 57
dko@helsinn.com
 
Chiara Sassi
Phone: +41 91 985 21 21
csa@helsinn.com
 
Mario Bertazzoli, MD
Head of Corporate Drug Safety
+41 91 985 21 21
bm@helsinn.com
Linda Jett, MSN RN
Phone: +1 919-861-0232
ljett@darabio.com
 
David Drutz, MD
Phone: +1 919-861-0222
ddrutz@darabio.com
 
Mike Radomsky, PhD
Phone: +1 415-370-1139
mradomsky@darabio.com

 
 
[Confidential treatment has been requested]
 
48

--------------------------------------------------------------------------------

 
 
VI  
SIXTH APPENDIX



To an Agreement between HELSINN HEALTHCARE SA and DARA BIOSCIENCES, INC. dated
7th September 2012


PRICE




1.  
Product No.1 (box containing 15 sachets of 15 ml each):

 
[*****].



2.  
Product No. 2 (box containing 4 sachets of 15ml each, to be used by DISTRIBUTOR
as free medical sample):

 
[*****].

 
[Confidential treatment has been requested]
 
49

--------------------------------------------------------------------------------

 
 
VII  
SEVENTH APPENDIX



To an Agreement between HELSINN HEALTHCARE SA and DARA BIOSCIENCES, INC. dated
7th September 2012


PROMOTION AND MARKETING ACTIVITIES


A. Market environment



1.
Market definition and characteristics

2.
Main competitors (brand, active ingredient, marketing company, year of
introduction, strength and pack size, ex-factory price, daily therapy cost in
ex-factory price)

3.
Marketing mix of main competitors

4.
Key issues on market and competitive scenario

 
B. Marketing strategy



1.
SWOT (Strengths, Weaknesses, Opportunity, Threats) analysis

2.
Products positioning

3.
Main point in your marketing strategy

4.
Sales force size, target audience and sales force coverage of target audience
and related expenditures

5.
Main tactics

6.
Marketing expenses

7.
Pricing issues

8.
Phase 4 clinicals trials: protocols, timing

 
C. Sales forecast



1.
5-year sales projection in value and units

2.
Market share

 
D. Profit and Loss Analysis (value and %)



1.
Gross sales, cost of goods, royalties, Net Sales

 
E. Final considerations



1.
Opportunities and critical issues for product launch

2.
Regulatory matters

3.
Future needs

 
[Confidential treatment has been requested]
 
50

--------------------------------------------------------------------------------

 